

PURCHASE AND SALE AGREEMENT
 
 
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of the 12th day of September, 2008, by and between NetView 7, 8 and 10 LLC, a
Delaware limited liability company having an office address at 15 Third Avenue,
Burlington, Massachusetts 01803 (“Seller”), and Palomar Medical Technologies,
Inc., a Delaware corporation having an address of 82 Cambridge Street,
Burlington, MA 01803 (“Purchaser”).
 
WITNESSETH
 
In consideration of the covenants and agreements hereinafter contained, the
parties hereto agree as follows:
 
1. The Sale.
 
Upon and subject to the terms and conditions of this Agreement, Seller agrees to
sell and convey to Purchaser, and Purchaser agrees to purchase from Seller:
 
(a) that certain real property situated in Burlington, Middlesex County,
Massachusetts, consisting of land and shown as Lot 4A on the Definitive
Subdivision Plan (as defined in Section 19 below) and also shown on the plan
annexed hereto as Exhibit A and entitled [Layout and Materials Plan] (the “Site
Plan”) (as shown on the Definitive Subdivision Plan and the Site Plan, the
“Lot”), together with all the rights and appurtenances pertaining thereto, and
any right, title and interest of Seller in and to adjacent streets, alleys, and
rights-of-way (together with the Lot, the “Real Property”). The Lot is a portion
of Lot 4 as shown on the plan recorded with the Middlesex South District
Registry of Deeds (the “Registry”) as Plan 672 of 2007 (“Lot 4”); and
 
(b) all right, title and interest of Seller in and to all studies, surveys,
plans, drawings, specifications, reports, contracts, approvals, licenses,
permits, certificates, maintenance manuals, warranties, design approvals,
special permits and variances relating to the Real Property, if any, and to the
extent transferable (“Permit Materials”) (the Real Property and the Permit
Materials being collectively referred to as the “Property”).
 
2. Purchase Price; Deposit.
 
2.1 Purchase Price. The purchase price for the Property to be paid at closing of
title (the “Closing”) is Ten Million Six Hundred Eighty Thousand Dollars
($10,680,000), subject to the terms of Section 19 of this Agreement (the
“Purchase Price”).
 
2.2 Deposit. Two Hundred Fifty Thousand Dollars and 00/100 Dollars ($250,000.00)
(the “Deposit”) shall be paid by Purchaser to Land America (the “Title Company”)
as escrow holder by wire transfer of immediately available federal funds
directly to the account designated by Title Company, within one (1) Business Day
following the date on which this Agreement is executed by both parties (the
“Effective Date”). Failure by Purchaser timely to pay the Deposit shall render
this Agreement null and void. The balance of the Purchase Price, as adjusted for
prorations and apportionments as herein provided, shall be paid to Seller at
Closing by wire transfer of immediately available federal funds (such funds, the
“Closing Funds”). The Closing shall take place through escrow with the Title
Company (with Purchaser transferring the Closing Funds to the Title Company and
the Title Company disbursing such funds to an account designated by Seller in
accordance with the terms hereof). The Deposit, together with the accrued
interest, shall be credited to Purchaser’s payment of the Purchase Price at the
Closing.
 

--------------------------------------------------------------------------------


The Deposit shall be held by the Title Company in accordance with the following
terms and conditions:
 
(a) The Deposit shall be invested by the Title Company in an interest-bearing
account at a bank or other financial institution reasonably satisfactory to each
of Seller and Purchaser.
 
(b) Except as otherwise specifically directed in this Agreement, the Title
Company shall deliver the Deposit to Seller or Purchaser promptly after
receiving a joint notice from Seller and Purchaser directing the disbursement of
the same, such disbursement to be made in accordance with such direction. If the
Title Company receives notice from only Purchaser or only Seller that the party
giving such notice is entitled to the Deposit, which notice shall describe with
reasonable specificity the reasons for such entitlement, then the Title Company
shall (i) promptly give notice to the other party of the Title Company’s receipt
of such notice and enclosing a copy of such notice and (ii) subject to the
provisions of the following paragraph which shall apply if a conflict arises, on
the seventh (7th) day after the giving of the notice referred to in clause (i)
above, deliver the Deposit to the party claiming the right to receive it.
Notwithstanding any other provision of this Section 2.2, after receiving a
notice solely from Purchaser prior to the expiration of the Review Period (as
defined in Section 20 of this Agreement) that Purchaser is entitled to the
Deposit, the Title Company shall promptly disburse the Deposit to Purchaser.
 
(c) In the event that the Title Company shall be uncertain as to its duties or
actions hereunder or shall receive instructions or a notice from Purchaser or
Seller which are in conflict with instructions or a notice from the other party
or which, in the reasonable opinion of the Title Company, are in conflict with
any of the provisions of this Agreement, the Title Company shall be entitled to
take any one or more of the following courses of action:
 
(i) Hold the Deposit as provided in this Agreement and decline to take any
further action until the Title Company receives a joint written direction from
Purchaser and Seller or any order of a court of competent jurisdiction directing
the disbursement of the Deposit, in which case the Title Company shall then
disburse the Deposit in accordance with such direction;
 
(ii) In the event of litigation between Purchaser and Seller, deliver the
Deposit to the clerk of any court in which such litigation is pending; or
 
(iii) Deliver the Deposit to a court of competent jurisdiction and therein
commence an action for interpleader, the cost thereof to the Title Company to be
borne by whichever of Purchaser or Seller does not prevail in the litigation.
 
2

--------------------------------------------------------------------------------


(d) The Title Company shall not be liable for any action taken or omitted in
good faith and without negligence and believed by it to be authorized or within
the rights or powers conferred upon it by this Agreement and it may rely, and
shall be protected in acting or refraining from acting in good faith reliance
upon an opinion of counsel and upon any directions, instructions, notice,
certificate, instrument, request, paper or other documents believed by it to be
genuine and to have been made, sent, signed or presented by the proper party or
parties. In no event shall the Title Company’s liability hereunder exceed the
aggregate amount of the Deposit. The Title Company shall be under no obligation
to take any legal action in connection with the Deposit or this Agreement or to
appear in, prosecute or defend any action or legal proceedings which would or
might, in its sole opinion, involve it in cost, expense, loss or liability
unless, in advance, and as often as reasonably required by it, the Title Company
shall be furnished with such security and indemnity as it finds reasonably
satisfactory against all such cost, expense, loss or liability. Notwithstanding
any other provision of this Agreement, Purchaser and Seller jointly indemnify
and agree to hold harmless the Title Company against any loss, liability or
expense incurred without bad faith and without negligence on its part and
arising under the terms of this Agreement, including the cost and expense of
defending itself against any claim of liability.
 
(e) The Title Company shall not be bound by any modification to this Section 2.2
unless the same is in writing and signed by Purchaser, Seller and the Title
Company. From time to time on or after the date hereof, Purchaser and Seller
shall deliver or cause to be delivered to the Title Company such further
documents and instruments required hereunder, or cause to be done such further
acts as the Title Company may reasonably request (it being understood that the
Title Company shall have no obligation to make any such request) to carry out
more effectively the provisions and purposes of this Agreement, to evidence
compliance with this Agreement or to assure itself that it is protected in
acting hereunder.
 
(f) The Title Company shall serve hereunder without fee for its services as
escrow agent, but shall be entitled to reimbursement for expenses incurred
hereunder, which expenses shall be paid and borne equally by Purchaser and
Seller, unless such expenses are associated with litigation between Purchaser
and Seller, in which event they shall be borne by the party that does not
prevail in the litigation. The Title Company agrees that it will not seek
reimbursement for the services of its employees or partners, but only for its
actual and reasonably incurred out-of-pocket expenses not to exceed $1,000.00.
 
(g) The Title Company shall be entitled to rely upon the authenticity of any
signature and the genuineness and validity of any writing received by the Title
Company relating to this Agreement. The Title Company may rely upon any oral
identification of a party notifying the Title Company orally as to matters
relating to this Agreement if such oral notification is permitted thereunder.
The Title Company is not responsible for the nature, content, validity or
enforceability of any of the escrow documents except for those documents
prepared by the Title Company.
 
(h) The Title Company may, at its sole discretion, resign by giving thirty (30)
days’ prior written notice thereof to the parties hereto. In the event of such
resignation, the parties shall furnish to the Title Company written instructions
for the release of the escrow funds and escrow documents. If the Title Company
shall not have received such written instructions within the thirty (30) days,
the Title Company may petition any court of competent jurisdiction for the
appointment of a successor escrow agent and upon such appointment deliver the
escrow funds and escrow documents to such successor. Costs and fees incurred by
the Title Company may (at the option of the Title Company), be deducted from any
funds held pursuant hereto.
 
3

--------------------------------------------------------------------------------


(i) The Title Company executes this Agreement solely for the purpose of consent
to, and agreeing to be bound by the provisions of this Section 2.2, and to the
extent applicable to the Title Company.
 
3. Condition of Title.
 
3.1 Initial Review of Title and Survey. Prior to the Effective Date Purchaser
has obtained an ALTA Preliminary Commitment for Title Insurance effective as of
4:30 p.m. on December 21, 2007 issued by the Title Company (the “Title
Commitment”). Subject to Seller’s compliance with the Requirements set forth in
Schedule B - Section 1 of the Title Commitment, including, without limitation,
satisfaction of No. 13 of said Schedule B - Section 1, by discharge, partial
release or, in the case of mechanic’s liens by bonding, (the “Required Title
Actions”), Purchaser accepts the status of title reflected in the Title
Commitment as of the effective date thereof.
 
Within thirty (30) days after the Final Plan (as hereinafter defined) is
received by Purchaser, Purchaser shall have the right to obtain an ALTA survey
with respect to the Lot (the “ALTA Survey”). Purchaser shall be deemed to have
accepted the status of those matters reflected in the ALTA Survey as of the date
thereof unless Purchaser provides notice to Seller on or before the date that is
ten (10) days after the date on which Purchaser receives the ALTA Survey setting
forth any objections to any matter(s) shown on the ALTA Survey.
 
3.2 Permitted Exceptions. The following are the “Permitted Exceptions”:
 
(a) Those matters listed as Schedule B, Section 2 on the Title Commitment other
than the Required Title Actions;
 
(b) All other matters of record as of the effective date of the Title Commitment
not shown on the Title Commitment; 
 
(c) All matters shown on the ALTA Survey and not objected to by Purchaser as
provided herein;
 
(d) The lien for such taxes as will not be, as of the Closing Date, due and
payable, and for municipal betterments assessed after the Closing Date;
 
(e) All federal, state and local laws, statutes, ordinances, rules and
regulations affecting or in any way relating to any of the Property, including,
without limitation and by way of illustration only, all legal requirements
involving the development, construction, occupancy and use of the Property, all
environmental laws, all laws regulating use or development of wetlands areas,
the Americans with Disabilities Act, and the Occupational Safety and Health Act
of 1970, as amended from time to time, and similar federal, state and local
requirements;
 
4

--------------------------------------------------------------------------------


(f) Any easements, and cross easements, for the Proposed Project or the
development of the Master Property (as defined in Section 19 below), provided
that such easement and cross easements which affect the Lot or the Proposed
Project shall be subject to the approval by Purchaser (such approval not to be
unreasonably withheld or delayed) including without limitation the Park
Covenants (as defined in Section 19 below); and
 
(g) All matters resulting from Purchaser’s exercise of its rights under this
Agreement, including without limitation the Approvals (as defined in Section 19
below).
 
3.3 Unpermitted Exceptions. All matters affecting title to the Property, and all
survey matters affecting the Property, other than those matters expressly
included as Permitted Exceptions pursuant to Section 3.2 are collectively
referred to herein as “Unpermitted Exceptions.” During the term of this
Agreement, Seller shall not encumber the Lot except as provided in this
Agreement, or except as required by the Approvals, or except for encumbrances
that will be discharged or partially released at Closing. In addition to
satisfaction, delivery, or discharge, as applicable, of the Required Title
Actions, at or prior to the Closing, Seller shall discharge, partially release,
or cure, as applicable, all Unpermitted Exceptions or have such Unpermitted
Exceptions bonded over to the Title Company’s reasonable satisfaction which
arise subsequent to the date of the Title Commitment; provided, however that
Seller shall not be obligated to expend in excess of Two Hundred Thousand and
00/100 Dollars ($200,000.00) in the aggregate, which amount shall include,
without limitation, the payment of any attorneys’ fees or expenses or title
insurance premiums, fees or expenses, to cure Unpermitted Exceptions other than
any of the following (which Seller shall cure on or before the Closing Date):
(i) mortgages or related security documents or similar encumbrances given to
secure indebtedness for money borrowed, or (ii) taxes and assessments due and
payable as of the Closing Date (collectively, “Monetary Encumbrances”).
Notwithstanding the preceding sentence, if in the reasonable judgment of
Seller’s counsel it is substantially unlikely that the Unpermitted Exceptions
(excluding the Monetary Encumbrances) can be cured even by the expenditure of
Two Hundred Thousand and 00/100 Dollars ($200,000.00), then Seller need not make
such expenditure and the provisions of Section 4.3(b) shall apply. Seller shall
be entitled to use the proceeds of the sale of the Property to effect any
discharge, bonding over or cure made pursuant to this Section 3.3.
 
3.4 Non-Disturbance Agreement. Seller shall use commercially reasonable efforts
to obtain from Bank of America, N.A., the existing lender holding a mortgage
secured by Lot 4 (the “Lender”), within thirty (30) days of the date of this
Agreement, a Non-Disturbance Agreement in form reasonably acceptable to Buyer
(the “NDA”). The NDA will provide that in the event of a foreclosure of the
mortgage, Lender shall (i) recognize Purchaser’s rights under this Agreement,
and (ii) convey title to the Property to Purchaser in accordance with the terms
of this Agreement, provided, however, Lender shall have no obligation to obtain
the Subdivision Approvals or the Approvals.


4. Conditions Precedent to Closing; the Closing.
 
4.1 Conditions Precedent to Purchaser’s Obligation to Close. Purchaser’s
obligation to consummate the Closing is subject to the satisfaction of the
following conditions:
 
5

--------------------------------------------------------------------------------


(a) All of Seller’s representations and warranties set forth in Section 6 and
Section 7.1 shall be true and correct in all material respects as of the
Closing, and all covenants and agreements of Seller made in this Agreement shall
have been fulfilled.
 
(b) Each item or instrument to be delivered by Seller described in Section 4.5
below is delivered at the Closing.
 
(c) The Approvals shall have been Obtained (as hereinafter defined) pursuant to
the provisions of Section 19 below.
 
(d) The Final Development Budget shall have been approved by Seller and
Purchaser pursuant to the provisions of Section 19 below.
 
(e) The Title Company shall be unconditionally prepared to issue to the
Purchaser an owner’s policy of title insurance based on the Title Commitment,
insuring clear and marketable title to the Real Property subject only to the
Permitted Exceptions.
 
(f) The Park Covenants (as hereinafter defined) shall have been recorded with
the Middlesex South District Registry of Deeds.
 
4.2 Conditions Precedent to Seller’s Obligation to Close. Seller’s obligation to
consummate the Closing is subject to the satisfaction of the following
conditions:
 
(a) All of Purchaser’s representations and warranties set forth in Section 6 and
Section 7.2 shall be true and correct in all material respects as of Closing and
all covenants and agreements of Purchaser made in this Agreement shall have been
fulfilled; provided, however, that if Purchaser shall have assigned this
Agreement in accordance with Section 16, such assignee(s) shall make with
respect to itself or themselves the representations set forth in Section 7.2,
adjusted, as appropriate, to reflect the nature of the legal entity of such
assignee and the laws under which it is governed; and
 
(b) Each item or instrument to be delivered by Purchaser described in Section
4.6 below is delivered at the Closing.
 
4.3 The Closing and Closing Deliveries.
 
(a) The Closing shall take place through the Title Company, at 10:00 a.m. at the
offices of Purchaser’s counsel, Riemer & Braunstein LLP, 7 New England Executive
Park, Burlington, Massachusetts 01803, on that date which is thirty (30) days
after the earlier to occur of (i) the date the Approvals are Obtained, or (ii)
the Approval Contingency Date, as defined in Section 19.4 of this Agreement (the
“Closing Date”); but in no event shall the Closing Date be later than February
27, 2009. If Purchaser so requests, Purchaser may, by written notice to Seller
given no less than one (1) Business Day prior to the Closing Date, cause the
Closing to take place at the offices of Purchaser’s lending institution or of
such lending institution’s counsel within the City of Boston. All documents to
be delivered at the Closing and all payments to be made as specified in Sections
4.5 and 4.6, inclusive, shall be delivered to the Title Company on the Closing
Date, in escrow, pending delivery of possession of the Property in conformance
with this Agreement, upon which delivery, and confirmation from the Title
Company that it is unconditionally prepared to issue a title policy consistent
with the provisions of Section 3 hereof, and in any event upon the Purchaser’s
payment of all premiums and charges required therefor, all instruments and funds
shall then be delivered out of escrow, provided that in no event shall such
escrow continue beyond 5:00 p.m. on the Business Day next following the Closing
Date. Purchaser and/or Purchaser’s agents shall be entitled to inspect the
Property prior to the Closing in order to determine whether the condition
thereof complies with the terms of this Agreement.
 
6

--------------------------------------------------------------------------------


(b) If on the Closing Date the title to the Property or any survey matter with
respect to the Property does not conform to the requirements of Section 3, then
the Closing Date shall automatically be extended for a period of thirty (30)
days (the “Extended Closing Date”) in order to permit Seller to (i) remove any
Unpermitted Exceptions which are Monetary Encumbrances and (ii) use reasonable
efforts (subject to the limitations provided in Sections 3.1 and 3.3) to remove
other such Unpermitted Exceptions. If by the Extended Closing Date Seller,
having used such reasonable efforts, shall have failed so to remove such
Unpermitted Exceptions which are other than Monetary Encumbrances, all as herein
provided, then Purchaser shall have the remedies provided in Section 13.1.
 
(c) The acceptance of transfer of title to the Property by Purchaser (or its
assignee), shall be deemed to be a full performance and discharge of every
agreement and obligation herein contained or expressed, except such as are, by
the express terms hereof, to be performed after or are to survive the Closing.
 
4.4 Possession. At Closing Seller shall deliver full possession of the Real
Property free of all tenants and occupants, such Real Property to be then in the
same condition as on the date of this Agreement with the following exceptions:
(i) ordinary wear and tear; and (ii) subject to the provisions of Section 14, as
affected by any Taking (as hereinafter defined).
 
4.5 Seller’s Deliveries. At the Closing, Seller shall deliver or cause to be
delivered to Purchaser, the following (collectively, “Seller’s Deliveries”):
 
(a) Two (2) duly executed and acknowledged counterpart originals of a
Massachusetts statutory form of Quitclaim Deed (the “Deed”), substantially in
the form annexed hereto as Exhibit C, conveying to Purchaser title in fee simple
to the Real Property, subject only to the Permitted Exceptions.
 
(b) Four (4) duly executed counterpart originals of a General Instrument of
Transfer, substantially in the form annexed hereto as Exhibit D (the “General
Instrument of Transfer”), assigning the matters described therein, including
without limitation Seller’s interests in the Permit Materials and the Approvals.
 
(c) Four (4) duly executed and counterpart originals of an Assignment and
Assumption Agreement, substantially in the form annexed hereto on Exhibit E (the
“Assignment and Assumption Agreement”) assigning the Environmental Indemnity
Agreement as defined in and pursuant to the provisions of Section 8.3(e) below
as it relates to the Real Property
 
(d) An original affidavit sworn to by Seller, substantially in the form annexed
hereto as Exhibit F, stating under penalties of perjury that Seller is not a
foreign person as defined in Internal Revenue Code Section 1445 and stating
Seller’s United States taxpayer identification number.
 
7

--------------------------------------------------------------------------------


(e) Seller shall either deliver to Purchaser or make available to Purchaser at
the Real Property originals (or copies thereof if originals are not available)
of all documents and materials assigned pursuant to the General Instrument of
Transfer which it may have in its possession to the extent same has not been
previously delivered to Purchaser under Section 19 hereof. To the extent that
such materials cannot be delivered at Closing, Seller shall deliver such
materials to Purchaser within a reasonable time after the Closing and the same
shall not delay the Closing or be deemed a failure of Seller to meet a condition
to Closing.
 
(f) An original certificate, substantially in the form annexed hereto as Exhibit
G, certifying all of Seller’s representations and warranties as contained herein
are true and correct in all material respects as of the Closing.
 
(g) Such evidence (such as limited liability company resolutions, corporate
resolutions or partnership authorizations and certified limited liability
company, corporate or partnership organizational documents) as are reasonably
required by Purchaser or the Title Company to evidence the existence, good
standing, qualification to do business and authority of Seller and the
authorization of the sale of the Property by Seller and the delivery by Seller
of all of the Closing documents required by this Agreement.
 
(h) Such standard form affidavits and indemnities as the Title Company may
reasonably require, including without limitation so-called “gap” indemnity, in
order (i) to omit from the title policy issued to Purchaser at Closing
exceptions for parties in possession and mechanic’s liens, and (ii) to insure
title to the Real Property as of the Closing but prior to the recording of the
conveyance documents.
 
(i) Evidence of payment in full of the commission due to the Named Broker, as
defined in Section 6 below, or payment of such commission at Closing by way of a
debit to Seller on the Closing Statement and instruction to the Title Company to
pay such amount.
 
(j) A so-called Reliance Letter from Sleeman Hanley & DiNitto, Inc. with respect
to the Environmental Report as hereinafter defined.
 
(k) Four (4) executed counterpart originals of the Excess Costs Escrow Agreement
as defined and further described in Section 19 below.
 
(l) Four (4) executed counterpart originals of the Construction Management
Agreement as defined and further described in Section 19 below.
 
(m) Four (4) executed counterpart originals of the Closing Statement (as
hereinafter defined).
 
(n) One (1) original of the Final Plan (as defined in Section 19.1 below).
 
(o) One (1) original Design Certificate (as defined in Section 19.3 below).
 
8

--------------------------------------------------------------------------------


4.6 Purchaser’s Deliveries. At the Closing, Purchaser shall deliver to Seller or
to the party otherwise indicated the following:
 
(a) The Closing Funds shall be paid by wire transfer of immediately available
federal funds directly to the Title Company, to the account or accounts
designated by the Title Company.
 
(b) Four (4) executed original certificates, substantially in the form annexed
hereto as Exhibit H, certifying all of Purchaser’s representations and
warranties as contained herein are true and correct in all material respects as
of the Closing.
 
(c) Four (4) duly executed and acknowledged counterpart originals of the General
Instrument of Transfer.
 
(d) Four (4) duly executed and acknowledged counterpart originals of the
Assignment and Assumption Agreement.
 
(e) Such documents (such as limited liability company resolutions, corporate
resolutions or partnership authorizations and certified limited liability
company, corporate or partnership organizational documents) as are reasonably
required by Seller or the Title Company evidencing existence, good standing,
qualification to do business and authority of Purchaser and the authorization of
the purchase of the Property by Purchaser and the delivery by Purchaser of all
of the closing documents required by this Agreement.
 
(f) Four (4) executed counterpart originals of the Excess Costs Escrow Agreement
as defined and further described in Section 19 below.
 
(g) Four (4) executed counterpart originals of the Construction Management
Agreement as defined and further described in Section 19 below.
 
(h) One signed copy of the Construction Contract between Purchaser and the
general contractor for the construction of the Initial Phase as further
described in Section 19 below.
 
(i) Four (4) executed counterpart originals of the Closing Statement.
 
5. Apportionments.
 
The following are to be apportioned as of the Closing Date in accordance with
local custom, with said date being a day of income and expense to Purchaser, and
the same shall be reflected on a closing statement (the “Closing Statement”)
executed by Seller and Purchaser at the Closing:
 
5.1 Taxes.
 
(a) Taxes shall be paid on the basis of the fiscal year for which assessed, and
shall be prorated based upon a 365 day year, for the actual number of days
involved. Seller and Purchaser acknowledge that the Real Property may not be a
separate tax parcel on the Closing Date. The apportionment of taxes shall be
calculated by assigning to the Real Property a percentage (calculated by
dividing the area of the Lot by the total area of Lot 4) (the “Allocated
Portion”) of the aggregate amount of real estate taxes assessed (with respect to
land only, i.e., expressly excluding any taxes assessed with respect to any
buildings or improvements unless such building(s) or improvements have been
constructed by or on behalf of Purchaser) by the Town of Burlington on Lot 4
(the “Tax Parcel”). If the Closing Date shall occur before the real property tax
rate for the then current fiscal year is fixed, the apportionment of taxes shall
be made on the basis of the taxes assessed for the preceding fiscal year. After
the real property taxes are finally fixed for the fiscal year in which the
Closing Date occurs, Seller and Purchaser shall make a recalculation of the
apportionment of such taxes, and Seller or Purchaser, as the case may be, shall
promptly make an appropriate payment to the other based on such recalculation.
 
9

--------------------------------------------------------------------------------


 
(b) Until the Real Property is assessed as a separate tax parcel, Seller shall
promptly pay all taxes that become due and payable from time to time with
respect to the Tax Parcel, and Purchaser shall reimburse Seller for the
Allocated Portion of all real estate taxes assessed (with respect to the Lot
only, i.e., expressly excluding any taxes assessed with respect to any buildings
or improvements unless such building(s) or improvements have been constructed by
or on behalf of Purchaser) on the Tax Parcel. The provisions of this Section
5.1(b) shall survive the Closing.
 
5.2 Permit Fees. Annual license, permit and inspection fees with respect to the
Approvals transferred to Purchaser hereunder.
 
5.3 Tax Credits. The tax credits approved by the Town of Burlington affecting
the Lot or otherwise affecting the development and construction of the
Improvements, including without limitation under the tax increment financing
agreement with the Town of Burlington approved on June 9, 1997 (the “TIF
Agreement”), shall accrue to the benefit of Purchaser with respect to the Lot,
with Seller retaining the balance of the tax credits, if any, for Seller’s
Remaining Property, the Master Property (both as hereinafter defined) or other
properties owned by Seller, provided that Purchaser alone shall be entitled to
any credits or benefits resulting directly from the development of the
Improvements and/or the Proposed Project, including, without limitation, any
local personal property tax exemption arising out of or relating to the
Improvements or the personal property of Purchaser located on the Lot. Seller
and Purchaser shall cooperate and use best efforts to continue the applicability
of the TIF Agreement to the Lot, the Improvements, and the Proposed Project.
 
5.4 Use of Closing Funds. Seller shall have the right to discharge, from out of
the Closing proceeds, any lien capable of being discharged by the payment of an
ascertainable sum, including without limitation any Monetary Encumbrances which
Seller is obligated to discharge, in which event the total sum of money required
to discharge said lien or liens, as evidenced either by a written payoff
statement or by other evidence satisfactory to the Title Company, shall be
reflected on the Closing Statement.
 
5.5 Other Items. All other items of revenue or expense customarily apportioned
in connection with the sale of similar properties similarly located (it being
acknowledged that insurance will not be so prorated, Seller will cancel at
Closing any existing insurance policies that it maintains and Purchaser shall
procure its own insurance at Closing).
 
10

--------------------------------------------------------------------------------


5.6 Correction of Errors. In the event that any arithmetic or other like errors
shall have been made in the computation of any pro-rations or adjustments under
this Section 5, Seller and Purchaser agree to cooperate in making appropriate
adjustments as a result of any such errors, which adjustments shall be made no
later than one (1) month after the Closing. Such time limitation shall not limit
the time within which the recalculation of the apportionment of taxes under
Section 5.1 shall be made.
 
5.7 Survival. The provisions of this Section 5 shall survive the Closing.
 
6. Brokerage Commissions.
 
Purchaser represents and warrants that Purchaser has not dealt with any broker
in connection with the purchase of the Property except the Named Broker (as
defined below). Purchaser will indemnify and hold harmless Seller from and
against any and all claims, loss, liability, cost, and expense (including
reasonable attorney’s fees) resulting from any claim that may be made against
Seller by any broker or other person (except for the Named Broker) claiming a
commission, fee, or other compensation by reason of the transaction contemplated
by this Agreement, if the same shall arise by or on account of any act of
Purchaser or Purchaser’s representatives. Seller represents and warrants that
Seller has not dealt with any broker in connection with the sale of the Property
to Purchaser except Jones Lang LaSalle and FHO/DTZ (collectively, the “Named
Broker”). If the Closing occurs hereunder (but not otherwise), Seller shall pay
the Named Broker a commission pursuant to separate agreements between Seller and
the Named Broker. Seller will indemnify and hold harmless Purchaser from and
against any and all claims, loss, liability, cost, and expense (including
reasonable attorney’s fees) resulting from any claim that may be made against
Purchaser by any broker claiming a commission, fee, or other compensation by
reason of the transaction contemplated by this Agreement, if the same shall
arise by or on account of any act of Seller or Seller’s representatives;
provided, however, that upon written notice by either party to the other, each
of Seller and Purchaser shall have the right to provide for its own defense of
any such claims, losses, or liabilities, at the cost and expense (including
reasonable attorney’s fees) of the other party.
 
The representations made by Seller and Purchaser in this Section 6 shall survive
the Closing or any earlier termination of this Agreement.
 
7. Representations and Warranties.
 
7.1 Seller’s Representations and Warranties. Seller represents and warrants
that:
 
(a) Seller has no actual knowledge of any threatened or pending Taking affecting
the Real Property;
 
(b) On the Closing Date there will be no contracts, agreements or
understandings, oral or written, with any person made by or on behalf of Seller
relating to the Property that would be binding upon Purchaser by virtue of its
succession to the interest of Seller in the Property, except the terms and
conditions of the Permitted Exceptions and the Approvals;
 
11

--------------------------------------------------------------------------------


(c) To Seller’s knowledge, except to the extent, if at all, set forth in any
Permitted Exceptions, there are no options, purchase contracts or other
agreements, written or oral, whereby any person could claim a right, title or
interest in the Property or any portion thereof by or through Seller;
 
(d) There are no consents or approvals of any third persons, or any federal,
state or local governmental authorities, including, without limitation, any
internal board of directors or other approval process, that are required in
connection with the performance by Seller of its obligations under this
Agreement, other than such of the foregoing as have been obtained or will be
obtained by the Closing Date;
 
(e) Seller is a Delaware Limited Liability Company duly and validly organized,
existing and in good standing under, and governed by the laws of the State of
Delaware and is duly qualified to transact business in the Commonwealth of
Massachusetts, and has all requisite power and authority to own and operate its
properties and to carry on its business as now conducted and to enter into and
perform this Agreement and to carry out the transactions contemplated hereby;
 
(f) Seller has duly authorized the execution, delivery, and performance of this
Agreement, and such execution, delivery and performance by Seller of this
Agreement will not result in a breach of, violate any term or provision of, or
constitute a default under, the organizational documents of Seller or any other
agreement by which Seller is bound;
 
(g) Performance of this Agreement will not result in a breach of, constitute a
default under, or result in the imposition of a lien or encumbrance upon the
Property under any agreement instrument, covenant, restriction, or corporate
organizational documents by which Seller or the Property is bound, and Seller is
not prohibited from consummating the transactions contemplated herein by any law
or regulation, agreement, instrument, restriction, order or judgment;
 
(h) No bankruptcy or insolvency proceeding under the Bankruptcy Code or any
state bankruptcy or insolvency law filed by or against Seller is pending and no
such filing is contemplated by Seller, or, to Seller’s knowledge, threatened;
 
(i) There is no outstanding, or, to the Seller’s knowledge, threatened judgment,
order, decree, litigation, claim or proceeding before any court, commission,
agency or other administrative authority (collectively, “Litigation”) which
could affect the Property, Seller’s title to the Property or Seller’s ability to
consummate the transaction contemplated by this Agreement;
 
(j) Seller is not a "foreign person" within the meaning of § 1445 of the
Internal Revenue Code; and
 
(k) To Seller’s knowledge Seller has received no written notice or citation from
any federal, state, county or municipal authority alleging any fire, health,
safety, building pollution, environmental, zoning, or other violation of any
law, code, regulation, ordinance, permit, order or directive in respect of the
Real Property or any part thereof, which has not been corrected to the
satisfaction of the issuing authority.
 
12

--------------------------------------------------------------------------------


 
As used in this Section 7.1, the term “knowledge” with respect to Seller shall
mean the actual, conscious, not constructive or imputed, knowledge of Peter C.
Nordblom and Steve Logan and shall not be construed to refer to the knowledge of
any other partner, officer, director, agent, member, manager, employee or
representative of Seller or of any affiliate of Seller. None of the foregoing
persons has made any independent investigation of the matters being represented
and warranted, any inquiry of any other person or persons, nor any search or
examination of any files, records, books, or correspondence or the like.
 
7.2 Purchaser’s Representations and Warranties. Purchaser represents and
warrants that:
 
(a) Purchaser is a corporation duly and validly organized, existing and in good
standing under, and governed by the laws of the State of Delaware and is duly
qualified to transact business in the Commonwealth of Massachusetts, and
Purchaser has all requisite power and authority to own and operate its
properties and to carry on its business as now conducted and to enter into and
perform this Agreement and to carry out the transactions contemplated hereby;
 
(b) No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any governmental
authority on the part of Purchaser is required in connection with the execution
and delivery of this Agreement or its purchase of the Property, except that
Palomar will file an executed copy of this Agreement with the Securities and
Exchange Commission (SEC).
 
(c) Purchaser has duly authorized the execution, delivery, and performance of
this Agreement, and such execution, delivery and performance by Purchaser of
this Agreement will not result in a breach of, violate any term or provision of,
or constitute a default under, Purchaser’s corporate organizational documents or
any other agreement by which Purchaser is bound;
 
(d) No bankruptcy or insolvency proceeding under the Bankruptcy Code or any
state bankruptcy or insolvency law filed by or against Purchaser is pending and
no such filing is contemplated by Purchaser, or, to Purchaser’s knowledge,
threatened; and
 
(e) There is no outstanding, or, to the Purchaser’s knowledge, threatened
Litigation which could affect Purchaser’s ability to consummate the transaction
contemplated by this Agreement.
 
As used in this Section 7.2, the term “knowledge” with respect to Purchaser
shall mean the actual, conscious, not constructive or imputed, knowledge of
Louis P. Valente and shall not be construed to refer to the knowledge of any
partner, officer, director, agent, member, manager, employee or representative
of Purchaser, or of any affiliate of Purchaser. The foregoing person has not
made any independent investigation of the matters being represented and
warranted, any inquiry of any other person or persons, nor any search or
examination of any files, records, books, or correspondence or the like.
 
7.3 Restatement at Closing; Survival. The representations and warranties made by
Seller in Section 7.1 and by Purchaser in Section 7.2 are true and correct in
all material respects as of the date of this Agreement, and shall be true and
correct in all material respects and deemed repeated as of the Closing. Said
representations or warranties shall survive consummation of the transactions
contemplated by this Agreement and shall continue in full force and effect for a
period of six (6) months after the Closing (the “Survival Period”), and shall be
binding upon and inure to the benefit of the parties hereto, their successors in
interest and assigns; provided, however, that neither Seller nor Purchaser, as
applicable, shall have any liability or other obligation with respect to any
such representation or warranty herein contained unless prior to the expiration
of the Survival Period the party seeking to assert liability under any such
representation or warranty shall have notified the other party hereto in writing
setting forth specifically the representation or warranty allegedly breached, a
description of the alleged breach in reasonable detail and a proposed remedy.
All liability or other obligation of either party hereto under any such
representation or warranty shall lapse and be of no further force or effect with
respect to any matters not contained in a written notice delivered as
contemplated within the Survival Period, or, if such notice is given within the
Survival Period, unless suit on the claim described in such notice is commenced
within nine (9) months following the Closing.
13

--------------------------------------------------------------------------------


 
7.4 Waiver. If either Seller or Purchaser shall proceed to Closing with actual
knowledge of any matter which is in conflict with any of the representations and
warranties made in this Agreement by the other party, they shall be deemed to
have waived such representations and warranties to the extent inconsistent with
such actual knowledge.
 
7.5 Claim Limitation. Notwithstanding anything to the contrary contained herein,
Purchaser shall not assert any claim or claims against Seller for breach of any
representation or warranty made by Seller in this Agreement, and Seller shall
not assert any claim or claims against Purchaser for breach of any
representation or warranty made by Purchaser in this Agreement, as the case may
be, unless and until the aggregate of such party's claim or claims thereunder
exceeds Twenty Thousand and 00/100 Dollars ($20,000.00).
 
7.6 Seller’s Liability Cap. The aggregate liability of Seller for breach of any
representation or warranty made by Seller in Section 7.1 hereof, or otherwise in
this Agreement, shall not exceed Two Hundred Fifty Thousand and 00/100 Dollars
($250,000.00) (the “Seller’s Liability Cap”). With respect to all claims against
Seller for breach of any representation or warranty made by Seller, Purchaser
shall not have any further right, claim or recourse against Seller in excess of
the Seller’s Liability Cap, and Purchaser waives any right or claim against
Seller with respect to any breach of any representation or warranty made by
Seller other than a right or claim limited to the Seller’s Liability Cap as
aforesaid.
 
8. Merger of All Prior Understandings; Condition of Property.
 
8.1 Merger of All Prior Understandings. It is understood and agreed that all
understandings and agreements heretofore had between Seller and Purchaser with
respect to the subject matter of this Agreement and the transaction contemplated
herein, including without limitation that certain letter of intent dated
November 8, 2007 between Seller and Purchaser, are merged in this Agreement,
which alone fully and completely expresses their agreement, neither party
relying upon any statement or representation, not embodied in this Agreement,
made by the other.
 
14

--------------------------------------------------------------------------------


8.2 Condition of Property. Except as otherwise expressly provided in this
Agreement, Purchaser shall accept the Property at the Closing in its “AS IS”,
“WHERE IS” condition with all faults as of the Closing Date. Purchaser agrees
that, except as expressly set forth in this Agreement, Seller shall not be
liable for any latent or patent defects in the Property, and shall not be bound
in any manner whatsoever by any guarantees, promises, projections, operating
expenses, set-ups or other information pertaining to the Property made,
furnished or claimed to have been made or furnished by Seller or any other
person or entity, including, without limitation any partner, member, manager,
shareholder, employee, agent, broker, attorney or other person representing or
purporting to represent or act on behalf of Seller, whether orally or in
writing. Purchaser acknowledges that neither Seller nor any partner, member,
manager, shareholder, employee, agent, broker, attorney or other person
representing or purporting to represent or act on behalf of Seller has made any
oral or written representations or warranties whatsoever to Purchaser, whether
express or implied, except as expressly set forth in this Agreement, and, in
particular, that no such representations and warranties have been made with
respect to the physical or environmental condition or operation of the Property,
the layout or footage of the Property, the actual or projected revenue and
expenses of the Property, zoning, environmental, and other laws, regulations and
rules applicable to the Property, or the compliance of the Property therewith,
the use or occupancy of the Property or any part thereof or any other matter or
thing affecting or relating to the Property or the transactions contemplated
hereby, except as specifically set forth in this Agreement. Purchaser has not
relied and is not relying upon any representations or warranties, other than the
representations and warranties expressly set forth in this Agreement, or upon
any statements made in any informational materials with respect to the Property
provided by Seller or any other person or entity, including without limitation
any partner, member, manager, shareholder, employee, agent, broker, attorney or
other person representing or acting or purporting to represent or act on behalf
of Seller. IN ADDITION TO, AND WITHOUT LIMITATION OF THE FOREGOING, EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT, SELLER MAKES NO WARRANTY, EXPRESS OR
IMPLIED, AS TO THE MERCHANTABILITY, TITLE, MARKETABILITY, FITNESS, OR
SUITABILITY FOR A PARTICULAR PURPOSE OF THE PROPERTY OR ANY COMPONENT THEREOF,
AND, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE PROPERTY AND EACH
COMPONENT THEREOF ARE SOLD IN AN “AS IS”, “WHERE IS” CONDITION, WITH ALL FAULTS.
BY EXECUTING THIS AGREEMENT, EXCEPT AS SET FORTH IN THIS AGREEMENT AND AS
INCIDENT TO THE SELLER’S OBLIGATION TO OBTAIN THE APPROVALS, PURCHASER AFFIRMS
AND AGREES THAT (A) PURCHASER HAS NOT RELIED ON SELLER’S SKILL OR JUDGMENT TO
SELECT OR FURNISH THE PROPERTY OR ANY COMPONENT THEREOF FOR ANY PARTICULAR
PURPOSE, (B) SELLER MAKES NO WARRANTY THAT THE PROPERTY OR ANY COMPONENT THEREOF
ARE FIT FOR ANY PARTICULAR PURPOSE, AND (C) THERE ARE NO REPRESENTATIONS OR
WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT TO THE PROPERTY OR ANY
COMPONENT THEREOF. PURCHASER HAS BEEN GIVEN THE OPPORTUNITY TO INSPECT THE
PROPERTY AND EACH COMPONENT THEREOF AND HAS DETERMINED TO PURCHASE THE PROPERTY
AND EACH COMPONENT THEREOF BASED ON SUCH INSPECTION. PURCHASER FURTHER
ACKNOWLEDGES THAT EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT NEITHER SELLER
NOR ANY PARTNER, MEMBER, MANAGER, SHAREHOLDER, EMPLOYEE, AGENT, BROKER, ATTORNEY
OR OTHER PERSON REPRESENTING OR PURPORTING TO REPRESENT SELLER HAVE MADE OR WILL
MAKE ANY ORAL OR WRITTEN REPRESENTATIONS, WARRANTIES, PROMISES OR GUARANTIES
WHATSOEVER TO PURCHASER, WHETHER EXPRESS OR IMPLIED, AND, IN PARTICULAR, EXCEPT
AS EXPRESSLY SET FORTH IN THIS AGREEMENT THAT NO SUCH REPRESENTATIONS,
WARRANTIES, PROMISES OR GUARANTIES HAVE BEEN MADE OR WILL BE MADE WITH RESPECT
TO THE TRUTH, ACCURACY OR COMPLETENESS OF ANY MATERIALS, DATA OR OTHER
INFORMATION, INCLUDING WITHOUT LIMITATION THE CONTENTS OF SELLER’S BOOKS AND
RECORDS, CONTRACTS, AGREEMENTS, ANY PROPERTY CONDITION REPORTS, ENGINEERING
REPORTS, PHYSICAL CONDITION SURVEYS, ENVIRONMENTAL REPORTS, FEASIBILITY STUDIES,
INFORMATIONAL BROCHURES WITH RESPECT TO THE PROPERTY, RENT ROLLS OR INCOME AND
EXPENSE STATEMENTS, OR ANY OTHER MATERIALS PREPARED BY THIRD PARTIES WHICH
SELLER OR ITS REPRESENTATIVES MAY HAVE DELIVERED, MADE AVAILABLE OR FURNISHED TO
PURCHASER IN CONNECTION WITH THE PROPERTY AND PURCHASER ACKNOWLEDGES THAT ANY
SUCH MATERIALS, DATA AND OTHER INFORMATION DELIVERED, MADE AVAILABLE OR
FURNISHED TO PURCHASER ARE DELIVERED, MADE AVAILABLE OR FURNISHED TO PURCHASER
AS A CONVENIENCE AND ACCOMMODATION ONLY AND EXPRESSLY ACKNOWLEDGES THAT
PURCHASER HAS ASSUMED THE RISK OF RELYING UPON ANY SUCH MATERIALS, DATA AND
OTHER INFORMATION.
 
15

--------------------------------------------------------------------------------


8.3 Environmental Matters. Without limiting the generality of the provisions of
Section 8.2, Purchaser specifically acknowledges and agrees as follows:
 
(a) Except as expressly set forth in this Agreement, neither Seller nor any
other person, including without limitation any partner, member, manager,
shareholder, employee, agent, broker, attorney or other person representing or
acting or purporting to represent or act on behalf of Seller, has made any
representation or warranty of any kind of nature concerning (a) any
environmental condition existing at the Property, (b) Seller’s or the Property’s
compliance with any law, including environmental law and all associated
regulations; and (c) any environmental offsite condition associated with the
Property;
 
(b) Purchaser has reviewed a copy of the report entitled “Phase I Environmental
Site Assessment, Sun Microsystems, Inc. Property, 1 Network Drive, Burlington,
Massachusetts” dated June 15, 2007, Prepared by Sleeman Hanley & DiNitto, Inc.
For NetView Investments LLC (the “Environmental Report”), and all of the
studies, reports and other materials referred to therein (the matters stated
therein being referred to as the “Environmental Disclosed Matters”);
 
(c) Except as expressly set forth in this Agreement, Purchaser shall take title
to the Property subject to any and all environmental conditions or liabilities
thereat or otherwise associated with the Property existing as of the date of the
Effective Date, whether known or unknown, disclosed or undisclosed, including,
without limitation, the Environmental Disclosed Matters (any of the foregoing
described in this clause (c) being referred to as “Environmental Conditions”).
If on or prior to the Closing Date there is any discharge, release, or spillage
of any Hazardous Materials (as defined below) on, under, in, from, above, or
about the Real Property, not caused by Purchaser or its agents the cost of which
to remediate in accordance with all applicable laws is at least $100,000 as
reasonably determined by Seller’s environmental consultant, or any governmental
authority determines that the Real Property is in violation of any environmental
laws (each a “Major Environmental Event”), either Purchaser or Seller (upon
notice to the other party given no later than the earlier to occur of the
Closing Date or five (5) days after Seller notifies the Purchaser as to the
occurrence of any Major Environmental Event) shall have the right to terminate
this Agreement whereupon the Deposit plus any accrued interest shall be returned
to Purchaser and the parties shall thereafter have no further liabilities,
rights or obligations pursuant to this Agreement except those which expressly
survive termination of this Agreement. In the event that a Major Environmental
Event occurs and neither party elects to terminate this Agreement as provided in
the immediately preceding sentence, then Seller shall give Purchaser a credit
against the Purchase Price on the Closing Date in an amount equal to one hundred
fifty percent (150%) of the amount required to remediate the Major Environmental
Event (as reasonably determined by Seller’s environmental consultant) in
accordance with all applicable laws, and Purchaser shall be obligated to
remediate such Major Environmental Event at its sole cost and expense and Seller
shall have no further liability or obligation with respect thereto. In the event
that there is any discharge, release or spillage of any Hazardous Materials on,
under, in, from, above or about the Real Property not caused by Purchaser or its
agents the cost of which to remediate in accordance with applicable laws is less
than $100,000 (a “Minor Environmental Event”) neither party shall have the right
to terminate this Agreement and Seller shall give Purchaser a credit against the
Purchase Price on the Closing Date in an amount equal to one hundred fifty
percent (150%) of the amount required to remediate the Minor Environmental Event
(as reasonably determined by Seller’s environmental consultant) in accordance
with all applicable laws, and Purchaser shall be obligated to remediate such
Minor Environmental Event at its sole cost and expense and Seller shall have no
further liability or obligation with respect thereto. Notwithstanding anything
to the contrary provided in this Agreement, in no event shall Purchaser have any
obligation to remediate any Hazardous Materials on any property except for the
Lot. Seller shall notify Purchaser of any Major Environmental Event or Minor
Environmental Event on or before the earlier to occur of (a) three (3) days of
Seller’s obtaining knowledge of any Major Environmental Event or Minor
Environmental Event, or (b) the Closing Date.
 
16

--------------------------------------------------------------------------------


 
(d) Without limiting any provision in this Agreement, effective as of the
Closing Date, Purchaser, for itself and any of its successors and assigns and
their affiliates, hereby irrevocably and absolutely waives its right to recover
from, and forever releases and discharges, and covenants not to file or
otherwise pursue any legal action (whether based on contract, statutory rights,
common law or otherwise) against, Seller or any Seller Exculpated Parties (as
hereinafter defined) with respect to any and all suits, actions, proceedings,
investigations, demands, claims, liabilities, obligations, fines, penalties,
liens, judgments, losses. injuries, damages, settlement expenses or costs of
whatever kind or nature, whether direct or indirect, known or unknown,
contingent or otherwise (including any action or proceeding brought or
threatened or ordered by any governmental authority), including, without
limitation, attorneys’ and experts’ fees and expenses, and investigation and
remediation costs that may arise on account of or in any way be connected with
the Property (including any past or present operations thereon) or any portion
thereof including, without limitation, the Environmental Conditions, or any law
or regulation applicable thereto, or any other matter relating to the use,
presence, discharge or release of Hazardous Materials (as hereinafter defined)
on, under, in, from, above or about the Property; provided, however, that
Purchaser does not waive its rights, if any, to recover from, or release or
discharge or covenant not to bring any action against Seller for (i) any act
that constitutes fraud, or (ii) any breach of the representations or warranties
set forth in this Agreement, subject to the limitations and conditions provided
in this Agreement (including, without limitation, Sections 7.5 and 7.6 hereof).
For purposes of this Agreement, the term “Hazardous Materials” means any
substance, chemical, compound, product, solid, gas, liquid, waste, byproduct,
pollutant, contaminant or other material that is hazardous, toxic, ignitable,
corrosive, carcinogenic or otherwise presents a risk of danger to human, plant
or animal life or the environment or that is defined, determined or identified
as such in any federal, state or local law, rule or regulation (whether now
existing or hereafter enacted or promulgated) and any judicial or administrative
order or judgment, in each case relating to the protection of human health,
safety, natural resources and/or the environment, including, but not limited to,
any materials, wastes or substances that are included within the definition of
(A) “hazardous waste” in the federal Resource Conservation and Recovery Act; (B)
“hazardous substances” in the federal Comprehensive Environmental Response,
Compensation and Liability Act; (C) “pollutants” in the federal Clean Water Act;
(D) “toxic substances” in the federal Toxic Substances Control Act; (E) “oil or
hazardous materials” in the laws or regulations of any state; (F) radon; (G)
asbestos and/or asbestos containing materials; (H) lead paint; and (I) urea
formaldehyde; and
 
17

--------------------------------------------------------------------------------


(e) At the Closing Seller shall assign to Purchaser so much of Seller’s right,
title and interest which Seller may have in that certain Environmental Indemnity
Agreement between Lockheed Martin Corporation and Sun Microsystems, Inc. dated
August 1997 (the “Environmental Indemnity Agreement”) as it relates to the Real
Property. Purchaser shall accept and agree to perform all of the terms,
covenants and conditions of the Environmental Indemnity as it relates to the
Real Property from and after the Closing Date and shall indemnity, defend and
hold harmless Seller from any and all damages, losses, costs, claims,
liabilities, expenses, demands and obligations under or with respect to the
Environmental Indemnity Agreement that arises or occurs from and after the
Closing Date with respect to the Real Property. Seller shall indemnify, defend
and hold harmless Purchaser from any and all damages, losses, costs, claims,
liabilities, expenses, demands and obligations under or with respect to the
Environmental Indemnity Agreement for the time period during which Seller owned
the Real Property until the Closing Date.
 
8.4 Survival. The provisions of this Section 8 shall survive the Closing.
 
9. Closing Costs and Expenses.
 
9.1 Seller’s Costs and Expenses.  Seller shall pay, in addition to its
apportionments, (i) the cost of its legal counsel; (ii) one-half (½) of any
escrow fees incurred to the Title Company, (iii) the cost of recording the Final
Plan and any title clearing documents; (iv) all applicable documentary stamps
payable in connection with the recording of the deed for the Real Property; (v)
all costs associated with the Final Plan; and (vi) other costs and expenses
which are customarily borne by a seller of commercial property in Boston,
Massachusetts.
 
9.2 Purchaser’s Costs and Expenses. Purchaser shall pay, in addition to its
apportionments, (i) the cost of its legal counsel, accountants, engineers,
architects, and advisors; (ii) the premium for any title commitment obtained by
Purchaser and the title insurance and endorsements issued pursuant thereto;
(iii) the cost of recording the deed as well as any other of Seller’s Deliveries
which are to be recorded; (iv) the costs of municipal lien certificates, (v)
one-half (½) of any escrow fees incurred to the Title Company; and (vii) any
other costs and expenses which are customarily borne by a purchaser of
commercial property in Boston, Massachusetts.
 
18

--------------------------------------------------------------------------------




10. Notices.
 
All notices, demands, consents, requests, or other communications provided for
or permitted to be given hereunder by a party hereto must be in writing and
shall be deemed to have been properly given or served (i) upon the personal
delivery thereof, via courier delivery service or otherwise, (ii) upon the date
of delivery by facsimile electronic transmission, as confirmed by electronic
answerback, provided that such facsimile is sent on a Business Day prior to 5:00
p.m. of the recipient’s local time, and a confirmation copy is sent via another
manner set forth in this Section 10, (iii) the next Business Day following
deposit with a nationally recognized overnight air-freight or courier service
such as Federal Express, or (iv) three (3) Business Days following deposit
thereof in the United States mail, certified mail (return receipt requested),
provided such notices shall be addressed or delivered to the parties at their
respective addresses or facsimile telephone numbers set forth below in this
Section 10. Copies of all notices delivered hereunder shall also be delivered in
the same manner to counsel for the parties hereto.
 
10.1 If to Seller: 
 
NetView 7, 8 and 10 LLC
c/o Nordblom Development Company, Inc.
Attn: Mr. Peter C. Nordblom
15 Third Avenue
Burlington, Massachusetts 01803
Telephone: (617) 272-4294
Facsimile: (617) 270-0359
 
With an additional copy to:
 
Rubin and Rudman LLP
Attn: Paula M. Devereaux, Esquire
50 Rowes Wharf
Boston, Massachusetts 02110
Telephone: (617) 330-7000
Facsimile: (617) 330-7550


 
10.2 If to Purchaser:
 
Palomar Medical Technologies, Inc.
Attn: Louis P. Valente, Executive Chairman
82 Cambridge Street
Burlington, MA 01803
Telephone: (781) 993-2300
Facsimile: (781) 993-2377


19

--------------------------------------------------------------------------------


 
 
With an additional copy to:
 
Palomar Medical Technologies, Inc.
Attn: Patricia Davis, General Counsel
82 Cambridge Street
Burlington, MA 01803
Telephone: (781) 993-2468
Facsimile: (781) 993-2377
 
With an additional copy to:
 
Riemer & Braunstein LLP
Attn: Robert C. Buckley, Esquire
7 New England Executive Park
Burlington, Massachusetts 01803
Telephone:  (617) 880-3537
Facsimile: (617) 692-3537
 
Any such addresses or facsimile telephone numbers for the giving of notices may
be changed by either party by giving written notice as provided above to the
other party. Notice given by counsel to a party shall be effective as notice
from such party.
 
11. Governing Law.
 
This Agreement and the documents to be executed and delivered by the parties in
connection with the transactions set forth herein shall be construed,
interpreted, and enforced in accordance with the laws of the Commonwealth of
Massachusetts, without reference to principles of conflicts of laws. This
Agreement is executed as a sealed instrument under Massachusetts law.
 
12. No Recording.
 
The parties hereto agree that neither this Agreement nor any memorandum of
notice hereof shall be recorded. A violation of this Section 12 shall constitute
a default hereunder. In the event that either party hereto records this
Agreement or any evidence or memorandum of it, the other party shall have the
right on behalf of the recording party to execute and record a termination of
the same, and each party hereby grants to the other an irrevocable power of
attorney for the limited purpose thereof.
 
20

--------------------------------------------------------------------------------


13. Default.
 
13.1 By Seller; Purchaser’s Remedies. If Seller is unable to deliver title or
make conveyance of the Property on the Closing Date as required hereunder, or if
on the Closing Date the Property does not conform with the provisions of this
Agreement, or in the event of a default by Seller hereunder, the Purchaser, may
at its election as its sole remedy (a) upon notice to Seller not more than
thirty (30) days after Purchaser becomes aware of such default, and provided an
action is filed by the earlier of (i) thirty (30) days thereafter, or (ii)
thirty (30) days after the scheduled Closing Date, seek specific performance of
this Agreement, in a court of competent jurisdiction, or (b) terminate this
Agreement and receive back the Deposit plus any accrued interest, and upon such
termination the parties shall thereafter have no further liabilities, rights or
obligations pursuant to this Agreement except those which expressly survive
termination of this Agreement, or (c) elect to accept such title as Seller can
deliver to the Property in its then condition and pay the Purchase Price subject
to adjustment as contemplated by this Agreement. If Purchaser elects to
terminate this Agreement pursuant to this Section, Seller shall reimburse
Purchaser for Purchaser’s out-of-pocket costs incurred in connection with this
Agreement in an amount not to exceed $300,000.00 (the “Cost Reimbursement
Amount”), in which event Seller shall pay the Cost Reimbursement Amount to
Purchaser within seven (7) days of Purchaser’s written request therefor. The
parties agree that Purchaser’s actual damages would be difficult or impossible
to determine if Seller defaults and the ownership of the Property has a unique
value to Purchaser which is not adequately capable of being compensated through
the payment of damages. Therefore, it is specifically acknowledged and agreed
that Purchaser shall be entitled to the remedy of specific performance in
connection with any such default, in the event Purchaser elects to pursue such
remedy as herein provided.
 
Notwithstanding the foregoing, Seller’s failure to Obtain the Approvals and/or
the Subdivision Approvals on or before the Closing Date shall not be considered
a default of Seller hereunder and shall be governed by the provisions of Section
19.4 of this Agreement.


13.2 By Purchaser; Seller’s Remedies. In the event of a default by Purchaser
under this Agreement at or prior to the Closing Date, the sole and exclusive
remedy of Seller shall be to terminate this Agreement, in which event Seller may
retain the Deposit plus any accrued interest as liquidated damages (and not as a
penalty), and the parties shall thereafter have no further liabilities, rights
or obligations pursuant to this Agreement except those which expressly survive
termination of this Agreement. Purchaser and Seller have considered carefully
the loss to Seller if Purchaser fails to consummate the purchase and sale
contemplated herein, for any reason other than Seller’s default hereunder or the
failure of a condition precedent to Purchaser’s obligation to close hereunder,
occasioned by taking the Property off the market as a consequence of the
negotiation and execution of this Agreement, the expenses of Seller incurred in
connection with the preparation of this Agreement and Seller’s performance
hereunder, and the other damages, general and special, which Purchaser and
Seller realize and recognize Seller will sustain but which Seller cannot at this
time calculate with absolute certainty. Based on all those considerations,
Purchaser and Seller have agreed that the damage to Seller in such event would
reasonably be expected to be equal to the sum of the Deposit plus such accrued
interest. The parties agree that it would be extremely difficult or impossible
to ascertain the actual damages which would be suffered by Seller if Purchaser
fails to perform its obligations under this Agreement, and that the Deposit plus
such interest is the best estimate of the amount of damages Seller would suffer.
 
21

--------------------------------------------------------------------------------


13.3 Notice of Default. In the event of a default by either party as described
in Sections 13.1 and 13.2 (the “defaulting party”) then, notwithstanding
anything to the contrary contained herein, the non-defaulting party shall not
exercise its rights upon default until the non-defaulting party has given notice
of the default to the defaulting party and five (5) days have passed after such
notice without the defaulting party having cured the default; provided, however,
that the foregoing shall not in any event apply to a default in an obligation of
either party required to be performed by no later than at the Closing.
 
13.4 Post Closing Matters. The limitation upon remedies provided in Sections
13.1 and 13.2 shall not limit the rights or obligations of the parties with
respect to any obligations which expressly survive the termination of this
Agreement or the Closing, with respect to which Seller and Purchaser shall,
subject to the terms and conditions of this Agreement, including without
limitation the provisions of Section 7.5 and Section 7.6, have such rights and
remedies as are available at law or in equity, except that, neither Seller nor
Purchaser shall be entitled to recover from the other consequential or special
damages.
 
14. Taking.
 
14.1 Taking. If, prior to the Closing Date any part of the Real Property shall
be taken by exercise of the power of eminent domain or Seller receives notice
that such a taking shall take place (a “Taking”), then Seller shall promptly
notify Purchaser of such fact (a “Taking Notice”).
 
(a) In the case of a Taking other than a Material Taking, as hereinafter
defined, this Agreement shall continue in full force and effect and there shall
be no abatement of the Purchase Price. Seller shall be relieved, however, of its
duty to convey title to the portion of the Real Property so taken, but Seller
shall, on the Closing Date, assign to Purchaser all rights and claims to any
awards arising therefrom as well as any money theretofore received by Seller on
account thereof, net of any expenses actually incurred by Seller, including
attorneys’ fees, in collecting the same.
 
(b) In the case of a Taking which includes more than five percent (5%) of the
Lot, reduces the area of the Building below 180,000 gross square feet, reduces
by at least five percent (5%) the number of parking spaces in the Proposed
Project, or otherwise reduces or materially interferes with the use of the Real
Property for the Proposed Project (each a “Material Taking”), Purchaser shall
have the right to terminate this Agreement by delivering notice of such
termination to Seller on or before the earlier of the Closing Date or the date
twenty (20) days after it receives the Taking Notice. In the event that
Purchaser fails to exercise such termination right within such twenty (20) day
(or shorter) period, Purchaser shall be deemed to have waived such termination
right, in which event the provisions of Section 14.1(a) shall apply to such
Taking. In the event that Purchaser delivers a notice of termination as
aforesaid, then this Agreement shall terminate, the Title Company shall refund
the Deposit plus any accrued interest to Purchaser, whereupon neither party
shall have any further liabilities, rights or obligations under this Agreement
except for those which expressly survive the termination of this Agreement.
Notwithstanding the foregoing, in the event that a Taking occurs which prohibits
the Improvements and/or the Proposed Project from being constructed, maintained,
and used on the Lot, the Purchaser shall be deemed to have duly delivered a
notice of termination of this Agreement as required hereunder, in the absence of
a contrary notice from the Purchaser on or before the earlier of the Closing
Date or the date that is ten (10) days after it receives the Taking Notice.
 
22

--------------------------------------------------------------------------------


15. No Option.
 
The submission of this Agreement to Purchaser shall not be construed to vest in
Purchaser an option to purchase or any reservation of the Property. Purchaser
shall have no right or interest hereunder until such time as this Agreement has
been fully executed and delivered by both Seller and Purchaser.
 
16. Successors and Assigns.
 
The provisions hereof shall inure to the benefit of, and shall be binding upon,
the heirs, executors, administrators, successors and assigns of the respective
parties, including without limitation any one or more single purpose entities
formed by Seller with respect to the Property, provided, however, Purchaser may
not assign this Agreement or any of Purchaser’s rights, obligations or
liabilities hereunder without the prior written consent of Seller; provided,
further, however, Purchaser may (without the consent of Seller) assign this
Agreement to a Permitted Assignee (as hereinafter defined), provided that (i)
Purchaser provides Seller with the name, signature block, address, federal
taxpayer identification number and other information pertaining to the proposed
Permitted Assignee reasonably requested by Seller not later than two (2)
Business Days prior to the Closing Date (and confirms such information at the
Closing, with substantiating documentation to Seller including providing Seller
with a certified copy of the organizational documents of such assignee)
reasonably acceptable to Seller, (ii) such Permitted Assignee assumes all of the
obligations of Purchaser under this Agreement pursuant to an assignment and
assumption agreement in form reasonably acceptable to Seller, (iii) no
assignment of this Agreement to a Permitted Assignee shall relieve Purchaser
from any of its obligations or liabilities hereunder, and (iv) no such
assignment shall have the effect of delaying the Closing in any respect. As used
herein, a “Permitted Assignee” shall mean a corporation, partnership or limited
liability company which is, directly or indirectly, an affiliate of Purchaser. A
Change of Control (as hereinafter defined) of Purchaser shall constitute an
assignment of this Agreement for purposes of this Section 16. As used herein, a
“Change of Control” shall mean any direct or indirect change in the composition
of Purchaser that would cause Purchaser to be a Prohibited Assignee (as
hereinafter defined). Any assignment of this Agreement in contravention of this
Section 16 shall be considered null, void and of no effect. In the case of any
assignment by either party permitted hereunder, the representation and warranty
made by Seller in Section 7.1(e) hereof or by Purchaser in Section 7.2(a)
hereof, as the case may be, shall be remade at Closing with respect to Seller or
Purchaser named herein and shall also be made at Closing with respect to the
assignee, with appropriate adjustment to reflect the entity form and state of
creation of such assignee. Notwithstanding anything herein to the contrary in no
event shall a Permitted Assignee include any of the following companies or
entities: Cisco, EMC, Hewlett Packard, Microsoft, Red Hat, Dell, Google, IBM,
Network Appliance, VMWare, Yahoo (each a “Prohibited Assignee”) and Seller may
in its sole discretion refuse to approve any assignment to a Prohibited
Assignee.
 
23

--------------------------------------------------------------------------------


17. Further Assurances.
 
Seller and Purchaser each agree to execute any and all documents and take such
further actions as may be reasonably necessary to effectuate the purposes of
this Agreement.
 
18. Non-Liability.
 
Notwithstanding anything to the contrary contained in this Agreement, (a) none
of the direct or indirect trustees, beneficiaries, directors, officers,
employees, shareholders, members, managers, partners or agents of Seller nor any
other person, partnership, limited liability company, corporation or trust, as
principal of Seller, whether disclosed or undisclosed (collectively, the “Seller
Exculpated Parties”) shall have any personal obligation or liability hereunder,
and Purchaser shall not seek to assert any claim or enforce any of its rights
hereunder against any Seller Exculpated Party, and (b) none of the direct or
indirect trustees, beneficiaries, directors, officers, employees, shareholders,
members, managers, partners or agents of Purchaser or any Permitted Assignee,
nor any other person, partnership, limited liability company, corporation or
trust, as principal of Purchaser or Permitted Assignee, whether disclosed or
undisclosed (collectively, the “Purchaser Exculpated Parties”) shall have any
personal obligation or liability hereunder, and Seller shall not seek to assert
any claim or enforce any of its rights hereunder against any Purchaser
Exculpated Party.
 
19. Proposed Project
 
19.1 Division of Lot 4. Seller will subdivide Lot 4 in order to create the
boundaries of the Lot in accordance with the requirements of Massachusetts
General Laws, Chapter 41 and the subdivision regulations of the Town of
Burlington (and all other applicable law), and in accordance with the Approvals
for the Proposed Project pursuant to the provisions of Sections 19.2 and 19.4
below (collectively, the “Subdivision Approvals”). The draft definitive
subdivision plan with respect to Lot 4 and the Lot is attached hereto as Exhibit
P (the “Definitive Subdivision Plan”) which Definitive Subdivision Plan the
Seller filed with the Burlington Planning Board on July 3, 2008. Any
modifications to the Site Plan or the Definitive Subdivision Plan required in
connection with the Subdivision Approvals shall require Purchaser’s consent,
such consent not to be unreasonably withheld or delayed provided such
modifications are reasonably consistent with the Site Plan and will not
interfere with the development of the Proposed Project. Upon obtaining the final
endorsement of the Planning Board on the final, definitive subdivision plan (the
“Final Plan”), Seller shall submit a copy of the Final Plan to Purchaser, and
the Final Plan shall replace the Site Plan attached hereto as Exhibit A, and the
Real Property shall be conveyed by reference to the Final Plan. Seller shall
record the Final Plan on the Closing Date, and Seller shall be responsible for
payment of all costs in connection with the Subdivision Approvals and obtaining
the Final Plan.


24

--------------------------------------------------------------------------------


19.2 Proposed Project. Seller and Purchaser shall jointly seek the approvals
listed on Exhibit I, all of which shall be vested in Seller and/or Purchaser as
set forth on said Exhibit I (and the Seller’s interest therein shall be freely
assignable and assumable by the Purchaser and/or any Permitted Assignee)
(collectively, the “Approvals”), to construct on the Lot a no greater than
180,000 gross square feet, three (3) story, building (the “Building”) with no
greater than 594 parking spaces (at a ratio of 3.3 spaces per 1,000 square feet
of gross building area) and with all associated infrastructure such as drainage,
landscaping, water, sewer (provided that the Building shall not be entitled to
utilize a sewer flow rate of more than 12,000 gallons per day in the aggregate)
and utilities for the Lot and the Building (collectively with the Building, the
“Improvements”) to be used for the Anticipated Use (as defined below). The
Approvals to be Obtained (as defined below) shall allow for the Purchaser’s
initial construction and occupancy of (a) at least 132,000 gross square feet of
the Building, (b) at least 436 parking spaces on the Lot, and (c) all associated
infrastructure such as drainage, landscaping, water, sewer and utilities (the
“Initial Phase”), subject to the Purchaser’s right (at any time and subject to
no additional municipal, state, or federal approvals except for a notice filing
to the Town of Burlington Planning Board) to expand the Building and parking
spaces on the Lot so that the Building will contain not more than 180,000 gross
square feet and the Improvements will include a total of not more than 594
parking spaces (and subject to the sewer flow rate set forth above) (the
“Expansion”). All such parking spaces shall be subject to the exclusive use of
Purchaser and its employees, invitees, agents, and representatives. The Initial
Phase, the Expansion, and all associated infrastructure such as drainage,
landscaping, water, sewer and utilities are referred to herein collectively as
the “Proposed Project.” The Proposed Project shall include the construction by
Purchaser as part of the Initial Phase of a parking lot to contain 75 vehicle
parking spaces in the area shown on the Agreed Design Plans (as hereinafter
defined) as “Relocated Parking Allocation” for use by the owners, tenants and
occupants of the Master Property as set forth in the Park Covenants (the
“Off-Site Parking Obligation”). Purchaser shall be responsible for the design of
the Building and the layout of the parking spaces on the Lot and Seller makes no
representation or warranty concerning the number of parking spaces that can be
constructed within the Lot. Seller shall be responsible for the design and
layout of the parking spaces for the Off-Site Parking Obligation.


The Proposed Project shall be developed and constructed as an office, light
manufacturing, and research and development building with accessory clinical
trials and accessory distribution (the “Anticipated Use”), in a first class
manner, consistent with a first-class corporate headquarters office environment
and the Proposed Project shall at all times be consistent with and complimentary
with the existing improvements on the Master Property (as defined below) (the
“Development Covenant”). The Development Covenant is referenced in that certain
Notice of Lease, Right of First Offer to Lease, and Right of First Offer to
Purchase dated June 27, 2007 by and between NetView Investments LLC, as
Landlord, and Sun Microsystems, Inc., as Tenant, and recorded with the Registry
in Book 49683, Page 52. The construction of the Proposed Project substantially
in accordance with the Agreed Design Plans (as defined below), as the same may
be modified in accordance with Section 19.3 of this Agreement, shall be deemed
compliance with the Development Covenant. This provision shall survive the
Closing.


On or before the issuance of a building permit to Purchaser, Seller shall, at
its sole cost and expense, procure the permits and approvals set forth on
Exhibit O attached hereto (the “Seller’s Permits”). The Seller’s Permits shall
not be subject to any conditions or requirements which are not acceptable to
Purchaser in its reasonable discretion This provision shall survive the Closing.


Purchaser shall be responsible for procuring, at its sole cost and expense, any
permits and approvals with respect to the Proposed Project not set forth on
Exhibit I or Exhibit O attached hereto, including, without limitation, (a) any
diesel tank storage license from the Burlington Fire Department, (b) any earth
removal permit from the Burlington Board of Selectmen, and (c) any license from
the Burlington Board of Health with respect to any cafeteria to be located
within the Building.


25

--------------------------------------------------------------------------------


19.3 Design Approval. Purchaser intends to enter into (i) a contract with
Spagnolo Gisness & Associates, Inc. (the “Project Architect”), to design the
Initial Phase, and (ii) a contract with Vanasse Hangen Brustlin, Inc. (the
“Project Engineer”) to design the infrastructure and site plans for the Initial
Phase. Purchaser shall have the right to terminate the engagement of the Project
Architect and the Project Engineer and engage a different architect to design
the Initial Phase and a different engineer to design the site and infrastructure
for the Initial Phase, subject to Seller’s consent, not to be unreasonably
withheld. Purchaser and Seller hereby approve the design documents attached
hereto as Exhibit J (the “Agreed Design Plans”).


In the event that, during the permitting process and prior to Closing, Purchaser
desires to make changes to the Agreed Design Plans, Seller shall either approve
or disapprove of such proposed changes within ten (10) days of Seller’s receipt
of Purchaser’s request therefor, and in the event of any disapproval by Seller,
Seller will provide Purchaser with a summary of the reasons for disapproval,
provided that Seller shall have no right to disapprove any of Purchaser’s
requested changes to the Agreed Design Plans unless the same (a) affect the
exterior design of the Building, and (b) are materially inconsistent with the
Agreed Design Plans. If necessary, Purchaser will cause the Agreed Design Plans
to be modified in accordance with Seller’s reasonable requests in response to
Purchaser’s proposed changes thereto, and will resubmit such revised Agreed
Design Plans to Seller for its approval. Seller’s approval of Purchaser’s
requests for such changes to the Agreed Design Plans shall not be unreasonably
withheld or delayed. At the Closing, Seller shall cause the Property Manager and
the Majority Lot Owner (as defined in the Park Covenants) to deliver to
Purchaser a recordable certificate of compliance with respect to the final plans
for the Proposed Project in accordance with the Park Covenants (the “Design
Certificate”).


Purchaser shall be responsible for paying the fees of the Project Architect, the
Project Engineer and the costs of any architectural, engineering, and
civil/geotech incurred for the completion of the Agreed Design Plans in
accordance with written agreements between Purchaser and each of the Project
Architect and the Project Engineer (collectively, the “Design Costs”). Seller
shall be responsible for all costs incurred by Seller in connection with its
review of the design drawings but shall have no responsibility for the payment
of the Design Costs.


19.4 Approval Period. Seller shall file, pursue and obtain from the applicable
governmental agencies the Approvals in accordance with Section 19.2 of this
Agreement. On June 4, 2008 Seller filed the application for the Site Plan
Special Permit with the Burlington Planning Board. Seller shall use diligent
efforts to file all other applications for the other Approvals by the deadlines
noted on Exhibit I and shall use diligent efforts to Obtain the Approvals by
October 4, 2008 (the “Approval Contingency Date”). Either Purchaser or Seller
shall have the right to extend the Approval Contingency Date for one or more
periods, but in no event more than sixty (60) days from the original Approval
Contingency Date, upon written notice to the other party, which written notice
(if given by Seller) shall be accompanied with a report of the status of the
Approvals. In the event that Seller has not Obtained the Approvals on or before
the Approval Contingency Date, as the same may have been extended, then
Purchaser shall have the right to (a) terminate this Agreement by sending
written notice to the Seller on the Approval Contingency Date, whereupon the
Title Company shall be instructed to return the Deposit plus any accrued
interest to Purchaser and this Agreement shall terminate and be null and void,
except for those obligations that expressly survive the termination of this
Agreement, (b) elect to waive the requirement for the Approvals to have been
Obtained and proceed to Closing as provided herein, or (c) elect to extend the
Approval Contingency Date for an additional thirty (30) day period during which
Purchaser shall have the right to attempt to Obtain the outstanding Approvals,
which period shall be extended for up to an additional thirty (30) day period if
any such Approvals are the subject of any appeal. If Purchaser is unable to
Obtain the Approvals after extending the Approval Contingency Date as provided
in subsection (c) of the foregoing sentence, Purchaser shall elect to either
terminate this Agreement, or waive the Approvals contingency in accordance with
the terms of subsection (a) or (b), respectively, of the foregoing sentence. In
addition to the payment of the Design Costs, Purchaser shall be responsible for
the payment of all costs in connection with Obtaining the Approvals (the
“Approval Costs”).


26

--------------------------------------------------------------------------------


The Approvals shall be deemed to have been “Obtained” by Seller upon the
expiration of any and all appeal period(s) after the granting of all of the
Approvals if no appeal has been filed or if one or more appeals is filed, the
date on which all such appeals have been dismissed and the Approvals upheld;
provided, that the Approvals shall not be deemed to have been Obtained if the
Approvals are subject to any conditions or requirements which are not acceptable
to Purchaser in its reasonable discretion. Seller shall diligently challenge and
prosecute any appeal of the Approvals at Purchaser’s expense both before and
after the Closing, subject to the consent and approval of Purchaser in each
instance.


19.5 Construction Management Agreement. Prior to Closing, Purchaser and Nordblom
Development Company, a Massachusetts corporation (the “Development Agent”),
shall enter into a Construction Management Agreement substantially in the form
attached hereto as Exhibit K (the “Construction Management Agreement”). The
Construction Management Agreement shall terminate automatically upon any
termination of this Agreement. The Construction Management Agreement shall
provide that the Development Agent shall oversee and manage the development
process for the Initial Phase, and once the Approvals have been Obtained, shall
oversee the construction of the Initial Phase. The Development Agent shall be
entitled to a fee in the amount of three and one-half percent (3.5%) of the
total design, permitting and construction costs for the Initial Phase as set
forth on the Final Development Budget, as modified by any Purchaser Change
Orders (the “Total Project Costs”). The preliminary Development Budget is
attached to this Agreement as Exhibit L (the “Original Development Budget”).
Prior to the Closing, the Seller, Purchaser and the Development Agent shall
agree on the final Development Budget to be incorporated into the Construction
Management Agreement (the “Final Development Budget”), which Final Development
Budget will include all costs and expenses in connection with the construction
of the Initial Phase. Any additional scope of work added to the Initial Phase
and the Final Development Budget at the request of Purchaser or added to the
Final Plans and Specifications at the request of Purchaser shall be deemed a
“Purchaser Change Order.”
 
27

--------------------------------------------------------------------------------


19.6 Construction Contract/Final Construction Drawings. On or before September
15, 2008, the building specifications and complete set of construction documents
shall be finalized by Purchaser, the Development Agent, the Contractor and the
Project Architect (the “Final Plans and Specifications”). The Final Plans and
Specifications shall be substantially consistent with the Agreed Design Plans,
as they may be modified pursuant to Section 19.3 above. On or before the
Closing, Purchaser shall enter into a construction contract (the “Construction
Contract”) for a guaranteed maximum price not to exceed $22,000,000 for the
construction of the Initial Phase (the “Budgeted GMP”) with Erland Construction
or another contractor of comparable quality and reputation reasonably acceptable
to Seller (the “Contractor”). If Purchaser is unable to enter into the
Construction Contract for a guaranteed maximum price of not more than ten
percent (10%) above the Budgeted GMP for the construction of the Initial Phase,
Purchaser may, at its option, elect to terminate this Agreement by delivery of
written notice of termination to Seller, and upon such termination the Deposit
shall be returned to Purchaser, and this Agreement shall terminate and be null
and void, except for those obligations that expressly survive the termination of
this Agreement. The guaranteed maximum price specified in the Construction
Contract shall be referred to herein as the “Contract GMP.” Once Purchaser has
commenced the construction of the Initial Phase, Purchaser shall be obligated to
finish the construction of the Initial Phase in accordance with the Final Plans
and Specifications, time being of the essence, and any delay or work stoppage in
excess of ninety (90) days, other than for force majeure or causes not within
Purchaser’s reasonable control, shall require the written approval of Seller.
The provisions of this Section 19.6 shall survive the delivery of the deed.
 
19.7 Excess Costs Escrow Agreement. The sum of ten percent (10%) of the Purchase
Price shall be withheld from the proceeds due Seller at the Closing and placed
in an interest bearing escrow account (the “Escrow Account”) with the Title
Company pursuant to an Escrow Agreement in the form attached hereto as Exhibit M
(the “Excess Costs Escrow Agreement”). The Escrow Account shall be used to fund
fifty percent (50%) of any Excess Costs (as hereinafter defined) of the Initial
Phase, with the remaining fifty percent (50%) to be funded by Purchaser. “Excess
Costs” shall mean the amount by which the Net GMP Amount (as defined in the
Excess Costs Escrow Agreement) exceeds the Contract GMP. The funds in the Escrow
Account shall be disbursed as provided for in the Excess Costs Escrow Agreement.
The obligations of Seller to fund Excess Costs shall not exceed the amount in
the Escrow Account.
 
19.8 Mutual Cooperation. Before submitting any application for the Approvals,
Seller shall deliver a copy thereof to Purchaser for its approval, which
approval shall not be unreasonably withheld, delayed, or conditioned and which
shall be deemed to have been given unless Purchaser shall, within ten (10) days
after delivery of such copy to Purchaser, deliver to Seller written notice that
Purchaser disapproves such application, which notice shall set forth in
reasonable detail the grounds for such disapproval. Forthwith after Purchaser
approves or is deemed to have approved same Seller agrees to submit the
applications for the Approvals to the permit granting authority and thereafter
diligently to pursue the issuance of each such Approval. Purchaser shall be a
joint applicant with Seller on all applications for the Approvals and shall
thereafter diligently pursue the issuance of the Approvals with Seller.
Purchaser agrees to cooperate in good faith with Seller in connection with
Seller’s endeavors to Obtain the Approvals. Without limiting the general
application of the foregoing, Purchaser agrees to execute such applications and
other instruments as may be reasonably required for Seller to Obtain the
Approvals within five (5) days of receipt of request therefor. Seller shall give
Purchaser reasonable advance notice of any hearing by any permit granting
authority with respect to each Approval and Purchaser shall attend with Seller
all hearings and meetings with any permit granting authority, government entity
or community groups. Purchaser shall have the right to approve all conditions
set forth in the Approvals, which approval shall not be unreasonably withheld,
conditioned or delayed.


28

--------------------------------------------------------------------------------


If the Approvals issued reduce the gross square footage of the Proposed Project
or the number of parking spaces for the Proposed Project as set forth in Section
19.2 by at least Five percent (5%), Purchaser may elect to terminate this
Agreement by sending notice of termination to Seller prior to the Approval
Contingency Date, whereupon this Agreement shall terminate, the Title Company
shall refund the Deposit plus any accrued interest to Purchaser, and neither
party shall have any further liabilities, rights or obligations under this
Agreement except for those which expressly survive the termination of this
Agreement. If Purchaser does not so elect to terminate this Agreement, or if the
reduction in gross square foot footage or the number of parking spaces is less
than five percent (5%), then the parties shall proceed to Closing and the
Purchase Price shall be reduced as follows: (a) with respect to any decrease in
the gross square footage of the Initial Phase of the Building below 132,000
gross square feet, the amount of $64.00 multiplied by the difference of 132,000
and the number of gross square feet allowed under the Approvals with respect to
the Building, and (b) with respect to any decrease in the gross square footage
of the Expansion below 48,000 gross square feet the amount of $50.00 multiplied
by the difference of 48,000 and the number of gross square feet allowed under
the Approvals with respect to the Expansion.
 
Nothing herein shall obligate Seller (i) to undertake any action or incur any
liability with respect to the Approvals in the event that this Agreement
terminates or is terminated; or (ii) except to the extent necessary to Obtain
the Approvals and the Subdivision Approvals undertake any action or incur any
liability with respect to property owned by Seller other than the Lot (the
“Seller’s Remaining Property”) or any of the properties owned by NetView 1, 2,
3, 4 and 9 LLC and NetView 5 and 6 LLC (each a “Seller Affiliate” and the
properties owned by a Seller Affiliate collectively with Seller’s Remaining
Property, the “Master Property”). Purchaser acknowledges that Seller may
undertake to obtain government approvals and permits necessary, convenient or
appropriate for the development, construction and operation of the Master
Property or any portion thereof and Purchaser agrees that it shall not directly
or indirectly oppose, hinder, interfere with, or challenge efforts by Seller any
Seller Affiliate or any tenant of Seller or Seller Affiliate in connection
therewith provided that such approvals and permits do not materially adversely
affect the Lot or the Proposed Project. In addition, Purchaser agrees that it
shall not directly or indirectly oppose, hinder, interfere with, or challenge
efforts by Nordblom Company or any tenant, affiliate of successor of Nordblom
Company in connection with the redevelopment of Northwest Park, which is located
adjacent to the Master Property, provided that such efforts do not materially
adversely affect the Lot or the Proposed Project. The provisions of this Section
19.8 shall survive the Closing or any earlier termination of this Agreement.
 
19.9 Modifications to Approvals. The Deed shall contain the following
restriction: “For a period of fifteen (15) years after the date of this
Quitclaim Deed, Grantee shall not construct on the Granted Premises, and shall
not seek permits to construct, a building or buildings in excess of the size of
the building(s) permitted to be constructed on the Granted Premises pursuant to
the special permit issued with respect to the Granted Premises as further
described in the Town of Burlington Certificate of Decision on Special Permit
Application dated ___________, and recorded with the Middlesex South District
Registry of Deeds in Book _________, Page _____. The foregoing restriction may
be amended with the written consent of Grantor (or its successors and assigns)
and Grantee (or its successors and assigns) as evidenced by a written agreement
signed by Grantor (or its successors and assigns) and Grantee (or its successors
and assigns) and recorded with said Registry of Deeds.”
 
29

--------------------------------------------------------------------------------


19.10 Park Covenants. Purchaser acknowledges that Seller and the owners of the
Master Property shall enter into a certain reciprocal easement agreement
substantially in the form attached hereto as Exhibit N, which shall establish
business park-like covenants and easements for the Proposed Project and the
Master Property, including without limitation shared use of internal roadways,
sidewalks and parking areas, shared maintenance responsibilities, and
cost-sharing mechanisms for shared utility, drainage and other services (the
“Park Covenants”). Seller and each of the Seller Affiliates agree that
Purchaser, and its employees, shall be entitled on the terms set forth herein to
the full use and enjoyment of all amenities made available generally to other
lessees and occupants of the Master Property, including, without limitation, if
applicable, the right to use the cafeteria(s), and health/fitness center(s)
located thereon. The use of such amenities shall be on terms generally
applicable to other users of such amenities including, without limitation, the
payment by Purchaser of any costs or fees charged by Seller and the Seller
Affiliates for the use of such amenities on a pro-rata basis with such other
users. Seller and the Seller Affiliates shall have the right to terminate
Purchaser’s use of such amenities at any time in connection with any lease or
sale of all or any portion of the Master Property. Purchaser shall cooperate
with Seller and consent to any revisions of the Park Covenants requested by
Seller in connection with the development of the Master Property provided that
such revisions do not materially adversely affect the Lot or the Proposed
Project. The provisions of this Section 19.10 shall survive the Closing.
 
Notwithstanding any other provision of this Agreement, prior to the Closing, the
Seller shall record with the Registry an amendment to the Park Covenants
(executed and acknowledged by all required parties thereto) providing that the
Lot shall be exempt from the provisions of Section 2.2 of the Park Covenants. 


20. Review Period
 
During the period beginning on the date of this Agreement and ending on the date
that is forty-five (45) days thereafter (the “Review Period”), Purchaser at its
sole cost and expense shall have the right to review the environmental and other
due diligence matters related to the Property, including, without limitation,
the construction and utility costs related to the Initial Phase. During the
Review Period Purchaser, at its sole cost and expense, shall have the right to
perform any and all investigations and due diligence with respect to the
environmental condition of the Lot as determined by Purchaser in its sole
discretion (including without limitation a Phase I Environmental Site
Assessment), provided that (i) Purchaser shall obtain Seller’s consent prior to
conducting any soil borings or groundwater drilling in the Lot, and (ii)
Purchaser shall indemnify, defend and hold harmless Seller with respect to any
and all liabilities (including reasonable attorneys’ expenses and fees), causes
of action, suits, claims, demands or judgments that may be imposed upon,
incurred by, or asserted against Seller caused by Purchaser and its agents
conducting such environmental investigations, and (iii) Purchaser shall at its
sole cost and expense restore the Lot substantially to its condition prior to
such investigations. Prior to any entry onto the Property hereunder, Purchaser
shall provide Seller with a certificate of insurance from Purchaser and/or each
of its consultant(s) entering upon the Property in the amount of at least One
Million and 00/100 Dollars ($1,000,000.00) on a primary and non-contributory
basis in order to secure the indemnification provided for above, and worker’s
compensation coverage. In addition, all such insurance shall waive subrogation
against Seller and Seller shall be named an additional insured with respect to
any such policies of insurance. In the event that Purchaser is not reasonably
satisfied in its sole discretion with the results of such investigations and due
diligence review, Purchaser may, at its option, upon notice to Seller prior to
the expiration of the Review Period, terminate this Agreement, whereupon the
Deposit shall be returned to the Purchaser, and this Agreement shall terminate
and be null and void, except for those obligations that expressly survive the
termination of this Agreement.


30

--------------------------------------------------------------------------------


21. Miscellaneous.
 
21.1 Captions and Headings. The section headings and the arrangement of this
Agreement are for the convenience of the parties hereto and do not in any way
affect, limit, amplify or modify the terms and provisions hereof.
 
21.2 Waiver. Notwithstanding anything to the contrary set forth herein, each of
Seller and Purchaser reserves the right to waive any condition or contingency
provided for its benefit in this Agreement. No waiver by either party of any
failure or refusal to comply with its obligations under this Agreement shall be
deemed a waiver of any other or subsequent failure or refusal to so comply.
 
21.3 Singular, Plural, Gender. Wherever herein the singular number is used the
same shall include the plural and the masculine gender shall include the
feminine and neuter genders and vice versa as the context shall require.
 
21.4 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same agreement. This Agreement may be executed by
facsimile and shall be in full force and effect by the exchange of signatures by
facsimile. If this Agreement is executed by the exchange of one or more
signatures by facsimile, then as soon as reasonably practicable thereafter each
party shall deliver to the other four (4) counterpart signature pages with the
original signature of such party.
 
21.5 Amendments. Except as otherwise provided herein, this Agreement may not be
changed, modified or terminated, except by an instrument executed by both
parties hereto.
 
21.6 Exhibits. Each of the exhibits and schedules annexed to this Agreement
constitute an integral part hereof.
 
21.7 Time. When the last day for the performance of any act permitted or
required hereunder falls on any day which is not a Business Day in the City of
Boston, Massachusetts, such act may be performed on the next Business Day in
said city. Whenever an hour is specified on any day, such hour shall be in local
time in the City of Boston, Massachusetts, as adjusted for daylight savings time
when in effect. As used herein, the term “Business Day” shall mean any day other
than (i) a Saturday or a Sunday, (ii) a national holiday, or (iii) a day on
which banks are not required to be open for business within the Commonwealth of
Massachusetts. Time is of the essence of the provisions of this Agreement.
 
31

--------------------------------------------------------------------------------


21.8 Waiver of Jury Trial. PURCHASER AND SELLER EACH HEREBY AGREES NOT TO ELECT
A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THIS AGREEMENT OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION
ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY PURCHASER AND SELLER, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. SELLER OR PURCHASER, AS APPLICABLE, IS HEREBY
AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER BY PURCHASER OR SELLER, AS APPLICABLE. THE PROVISIONS OF
THIS SECTION SHALL SURVIVE THE CLOSING OR EARLIER TERMINATION OF THIS AGREEMENT.
 
21.9 Access. Seller hereby agrees that Purchaser shall have reasonable access to
the Real Property from the date of this Agreement up to and including the
Closing Date, provided that (i) Purchaser shall obtain Seller’s consent (not to
be unreasonably withheld or delayed) prior to conducting any activities on the
Real Property, and (ii) Purchaser shall indemnify, defend and hold harmless
Seller with respect to any and all liabilities (including reasonable attorneys’
expenses and fees), causes of action, suits, claims, demands or judgments that
may be imposed upon, incurred by, or asserted against Seller caused by Purchaser
and its agents in connection with such access right hereunder, and (iii)
Purchaser shall at its sole cost and expense restore the Real Property
substantially to its condition prior to such investigations. Prior to any entry
onto the Property hereunder, Purchaser shall provide Seller with a certificate
of insurance from Purchaser and/or each of its consultant(s) entering upon the
Property in the amount of at least One Million and 00/100 Dollars
($1,000,000.00) on a primary and non-contributory basis in order to secure the
indemnification provided for above, and worker’s compensation coverage. In
addition, all such insurance shall waive subrogation against Seller and Seller
shall be named an additional insured with respect to any such policies of
insurance.




[Signatures on Following Page]

32

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.
 

 
SELLER:


NETVIEW 7, 8 AND 10 LLC


By: NetView Investments LLC, its Manager


By: NetView Holdings LLC, its Manager
 
By:  Nordblom Development Company,
Inc., its Manager


By: /s/ Peter C. Nordblom         
Peter C. Nordblom, President
             
PURCHASER:


PALOMAR MEDICAL TECHNOLOGIES, INC.




By: /s/ Louis P. Valente


Its Executive Chairman



33

--------------------------------------------------------------------------------



The following parties execute this Agreement for the sole purpose of
acknowledging the provisions of Section 19.10 of this Agreement.


 

 
NETVIEW 1, 2, 3, 4 AND 9 LLC


By: NetView Investments LLC, its Manager


By: NetView Holdings LLC, its Manager
 
By:  Nordblom Development Company,
Inc., its Manager


By: /s/ Peter C. Nordblom         
Peter C. Nordblom, President
             
NETVIEW 5 AND 6 LLC
 
By: NetView Investments LLC, its Manager


By: NetView Holdings LLC, its Manager
 
By:  Nordblom Development Company,
Inc., its Manager


By: /s/ Peter C. Nordblom         
Peter C. Nordblom, President


 
34

--------------------------------------------------------------------------------





The following party executes this Agreement for the sole purpose of consenting
to, and agreeing to be bound by, the provisions of Section 2.2 of this
Agreement.
 

 
LAND AMERICA




By: /s/ Anne N. Wilbur                           
Anne N. Wilbur, duly authorized





35

--------------------------------------------------------------------------------



List of Exhibits and Schedules
 
Exhibit A
Site Plan
Exhibit B
Intentionally Deleted
Exhibit C
Deed for Real Property
Exhibit D
General Instrument of Transfer
Exhibit E
Assignment and Assumption Agreement
Exhibit F
FIRTPA Affidavit Form
Exhibit G
Seller’s Closing Certificate
Exhibit H
Purchaser’s Closing Certificate
Exhibit I
Schedule of Approvals
Exhibit J
Agreed Design Plans
Exhibit K
Construction Management Agreement
Exhibit L
Original Development Budget
Exhibit M
Excess Costs Escrow Agreement
Exhibit N
Park Covenants
Exhibit O
Schedule of Seller’s Permits
Exhibit P
Definitive Subdivision Plan

 
 
36

--------------------------------------------------------------------------------



EXHIBIT A
 
CONCEPTUAL SITE PLAN EXHIBIT
 


 
 

 





--------------------------------------------------------------------------------


 
EXHIBIT B


INTENTIONALLY DELETED
 


 
 
 


 

--------------------------------------------------------------------------------




EXHIBIT C
 
[NOTE: MAY NEED TO REVISE PURSUANT TO APPROVED SUBDIVISION PLAN]
 
RECORDING INFORMATION AREA
 


 


 




 
QUITCLAIM DEED
15 Network Drive, Burlington, Massachusetts
 
NetView 7, 8 and 10 LLC, a Delaware limited liability company having its
principal place of business at 15 Third Avenue, Burlington, Massachusetts 01803
(“Grantor”), for and in consideration of Ten Million Six Hundred Eighty Thousand
and 00/100 Dollars ($10,680,000.00), hereby GRANTS to Palomar Medical
Technologies, Inc., a Delaware corporation, having its principal place of
business at 82 Cambridge Street, Burlington, Massachusetts 01803 (“Grantee”),
with QUITCLAIM COVENANTS, all that certain tract or parcel of land, located in
Burlington, Middlesex County, Massachusetts, more particularly described on
Exhibit A annexed hereto and incorporated herein by this reference (the “Granted
Premises”).
 
The Granted Premises are conveyed subject to and with the benefit of all rights,
easements, rights-of-way, agreements and restrictions of record, insofar as the
same are in force and applicable.
 
The Granted Premises are also conveyed subject to the following restriction for
the benefit of the remaining land owned by Grantor: For a period of fifteen (15)
years after the date of this Quitclaim Deed, Grantee shall not construct on the
Granted Premises, and shall not seek permits to construct, a building or
building(s) in excess of the size of the building(s) permitted to be constructed
on the Granted Premises pursuant to the special permit issued with respect to
the Granted Premises as further described in the Town of Burlington Certificate
of Decision on Special Permit Application dated ________, and recorded with the
Middlesex South District Registry of Deeds in Book ____, Page ___. The foregoing
restriction may be amended with the written consent of Grantor (or its
successors and assigns) and Grantee (or its successors and assigns) as evidenced
by a written agreement signed by Grantor (or its successors and assigns) and
Grantee (or its successors and assigns) and recorded with said Registry of
Deeds.
 
Being a portion of the property described in the Quitclaim Deed to Grantor dated
June 27, 2007, recorded with said Registry of Deeds in Book 49683, Page 259.
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Grantor has executed this Quitclaim Deed under seal as
of the ____ day of _______, 200_.
 

 
NETVIEW 7, 8 AND 10 LLC
 
By: NetView Investments LLC, its Manager


By: NetView Holdings LLC, its Manager
 
By:  Nordblom Development Company,
Inc., its Manager


By:_________________________
Name:
Title:


 


COMMONWEALTH OF MASSACHUSETTS
Middlesex, ss.


On this ___ day of _________, 200_, before me, the undersigned notary public,
personally appeared ________________, the ________________________, of Nordblom
Development Company, Inc., as Manager of NetView Holdings LLC, in its capacity
as Manager of NetView Investments LLC, the Manager of NetView 7, 8 and 10 LLC, ,
proved to me through satisfactory evidence of identity, being in this instance
[personal knowledge of identity], and acknowledged to me that s/he signed the
foregoing document voluntarily and for its stated purpose in the aforesaid
capacity.


 

 
__________________________
Notary Public
My Commission Expires



--------------------------------------------------------------------------------



EXHIBIT A
TO QUITCLAIM DEED


That certain parcel of land located in Burlington, County of Middlesex,
Commonwealth of Massachusetts, being [Lot 4A] as shown on that certain
[Subdivision Plan] entitled, “____________________________” prepared by Vanasse
Hangen Brustlin, Inc., Date Issued: ____________, Latest Issue: _______________,
recorded with the Middlesex County (South District) Registry of Deeds herewith.


Said [Lot 4A] is particularly shown on Drawing Number ____, Sheet ___ of ____
(entitled “___________”) of such plan.


Together with and subject to the rights contained in that Grant of Easement from
Sun Microsystems, Inc., to the Town of Burlington, for a perpetual easement to
use Network Drive, as shown on Plan #495 of 1998, as a public way, dated May 5,
1998, recorded with said Deeds in Book 28562, Page 151.


Together with and subject to the rights contained in that Declaration of
Covenants and Cross Access and Easement Agreement by and among NetView 1, 2, 3,
4 and 9 LLC, NetView 5 and 6 LLC, NetView 7, 8 and 10 LLC and Bank of America,
N.A., dated July ____, 2008 and recorded with the Middlesex County (South
District) Registry of Deeds in Book ___________, Page ________.


 

--------------------------------------------------------------------------------


EXHIBIT D
 
GENERAL INSTRUMENT OF TRANSFER
15 Network Drive, Burlington, Massachusetts
 
This General Instrument of Transfer (this “Instrument”) is made as of the __ day
of ________, 200_, by and between NetView 7, 8 and 10 LLC, a Delaware limited
liability company having its principal place of business at 15 Third Avenue,
Burlington, Massachusetts 01803 (“Assignor”), and Palomar Medical Technologies,
Inc., a Delaware corporation, having its principal place of business at 82
Cambridge Street, Burlington, Massachusetts 01803 (“Assignee”).
 
In connection with the conveyance of certain property situated in Burlington,
Middlesex County, Massachusetts, known as and located at 15 Network Drive, more
particularly described on Schedule I attached hereto and made a part hereof (the
“Property”), pursuant to that certain Purchase and Sale Agreement dated August
____, 2008 with respect to the Property by and between Assignor, as Seller, and
Assignee, as Purchaser (the “Purchase Agreement”)and in consideration of Ten
Dollars ($10.00) and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignor hereby sells, assigns,
transfers, grants and conveys unto Assignee, all of Assignor’s right, title and
interest in and to the following to the extent the same exist and apply to the
Property and are transferable or assignable (collectively, the “Interests”):
 
1. All appurtenances and privileges belonging to the Property and the rights,
benefits and privileges of owning and operating the same;
 
2. All rights, entitlements and/or approvals to develop the Property which have
been or may hereafter be granted by governmental bodies having jurisdiction or
authority over the Property, and any certificates evidencing compliance
therewith;
 
3. All variances, conditional use permits, special permits, site plan approvals,
subdivision approvals, design approvals, certificates, exceptions, rezonings,
general plan amendments, parcel maps, development agreements, permits, licenses,
applications, any other governmental approvals and consents relating to the
Property, including, without limitation, the Approvals and the Subdivision
Approvals as defined in the Purchase Agreement;
 
4. All guarantees, warranties, and indemnities giving rise to any rights or
benefits of Assignor in respect of the Property and all claims and/or causes of
action against contractors with respect to the Property or any part thereof or
any buildings, structures or improvements thereon;
 
5. All bonds, licenses, applications, permits, plans, drawings, specifications,
“as-built” plans and/or surveys, site plans, maps, and any other plans relating
to the construction of the improvements on the Property, including, without
limitation, the Site Plan, the Final Plan, the Agreed Design Plans, and the
Final Plans and Specifications, as defined in the Purchase Agreement; and
 

--------------------------------------------------------------------------------


6. All engineering, soils, ground water, structural and environmental reports
and other technical descriptions and environmental reports, studies, reports and
maintenance manuals concerning the Property.
 
Assignee hereby accepts the foregoing transfer from Assignor of the
above-assigned Interests. Assignor hereby represents and warrants that it has
full power, authority and legal right to sell, assign and transfer the
Interests. All of the Interests transferred and assigned hereby are transferred
and assigned on an “AS IS” basis, without any warranty or representation either
express or implied except as set forth above. Assignee shall have no obligation
to pay any consideration to any person(s) who or which created the Interests
other than ongoing permit fees required to maintain any permits or approvals
included in the Interests.
 
This Instrument shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, successors and assigns and shall be governed
by the laws of the Commonwealth of Massachusetts.
 
This Instrument may be executed in multiple counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.
 
IN WITNESS WHEREOF, the parties have executed this Instrument under seal as of
the date first written above.
 

 
ASSIGNOR:
 
NETVIEW 7, 8 AND 10 LLC
 
By: NetView Investments LLC, its Manager


By: NetView Holdings LLC, its Manager
 
By:  Nordblom Development Company,
Inc., its Manager


By:_________________________
Name:
Title:
         
ASSIGNEE:


PALOMAR MEDICAL TECHNOLOGIES, INC.




By:___________________________________
Name:
Title:

 



--------------------------------------------------------------------------------



Schedule I


Property Description




 
 
 

--------------------------------------------------------------------------------



EXHIBIT E
 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) is executed by and
between NetView 7, 8 and 10 LLC, a Delaware limited liability company having its
principal place of business at 15 Third Avenue, Burlington, Massachusetts 01803
(“Assignor”), and Palomar Medical Technologies, Inc., a Delaware corporation,
having its principal place of business at 82 Cambridge Street, Burlington,
Massachusetts 01803 (“Assignee”).
 
Background
 
Assignor has this day conveyed to the Assignee certain property located in
Burlington, Middlesex County, Massachusetts, more particularly described in
Exhibit A hereto (the “Property”) and, in connection with the conveyance of the
Property, Assignor and Assignee intend that Assignor’s right, title, interests,
powers, and privileges in and under all matters stated herein related to the
Property be assigned and transferred to Assignee.
 
Agreement
 
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
 
Environmental Indemnity. Assignor hereby transfers to Assignee any and all
right, title and interest which Assignor may have in that certain Environmental
Indemnity Agreement between Lockheed Martin Corporation and Sun Microsystems,
Inc. dated August, 1997 which was assigned by Sun Microsystems, Inc. to NetView
Investments LLC (an affiliate of Assignor) and by NetView Investments LLC to
Assignor by Assignment and Assumption Agreements dated on or about June 27, 2007
(“Environmental Indemnity”) as it relates to the Property, a full and complete
copy of which is attached hereto as Exhibit B, it being expressly intended and
understood that the right, title and interest which Assignor has in the
Environmental Indemnity as it relates to other real property owned by Assignor
and its affiliates and not part of the Property shall remain in Assignor, its
affiliates and their respective successors and assigns. By executing this
Assignment, Assignee hereby accepts and agrees to perform all of the terms,
covenants and conditions of the Environmental Indemnity on the part of Assignor
therein required to be performed, from and after the date hereof with respect to
the Property, but not prior thereto. Assignee hereby (a) assumes all liabilities
and obligations of Assignor under the Environmental Indemnity arising or
accruing from and after the date hereof with respect to the Property, and (b)
agrees to indemnify, defend and hold harmless Assignor from any and all damages,
losses, costs, claims, liabilities, expenses, demands and obligations under or
with respect to the Environmental Indemnity arising or accruing from and after
the date hereof with respect to the Property. Assignor agrees to indemnify,
defend and hold harmless Assignee from any and all damages, losses, costs,
claims, liabilities, expenses, demands and obligations under or with respect to
the Environmental Indemnity for the time period during which Assignor owned the
Property until the date hereof.
 

--------------------------------------------------------------------------------


Successors and Assigns. This Assignment shall inure to the benefit of, and be
binding upon, the successors, executors, administrators, legal representatives
and assigns of the parties hereto.
 
Governing Law.  This Agreement shall be construed under and enforced in
accordance with the laws of The Commonwealth of Massachusetts.
 
No Representations. This Agreement is made without any representation or
warranty, express or implied, except for those representations and warranties,
if any, expressly set forth in that Purchase and Sale Agreement between Assignor
and Assignee dated as of August ____, 2008 (the “Agreement”), all of which are
subject to all time, dollar and other limitations on Seller’s liability set
forth in the Agreement.
 
Executed as a sealed Massachusetts agreement dated ________________, 200_
 

 
ASSIGNOR:
 
NETVIEW 7, 8 AND 10 LLC
 
By: NetView Investments LLC, its Manager


By: NetView Holdings LLC, its Manager
 
By:  Nordblom Development Company,
Inc., its Manager


By:_________________________
Name:
Title:
         
ASSIGNEE:


PALOMAR MEDICAL TECHNOLOGIES, INC.




By:___________________________________
Name:
Title:




--------------------------------------------------------------------------------



EXHIBIT F
 
NON-FOREIGN CERTIFICATE
15 Network Drive, Burlington, Massachusetts
 
Section 1445 of the Internal Revenue Code provides that a purchaser of a United
States real estate interest must withhold tax if the seller is a foreign person.
To inform Palomar Medical Technologies, Inc., a Delaware corporation, having its
principal place of business at 82 Cambridge Street, Burlington, Massachusetts
01803 (“Purchaser”) that withholding of tax is not required upon the disposition
of a United States real estate interest by NetView 7, 8 and 10 LLC, a Delaware
limited liability company having its principal place of business at 15 Third
Avenue, Burlington, Massachusetts 01803 (“Seller”), the undersigned hereby
certifies the following on behalf of Seller:
 
22. Seller is not a foreign person (as that term is defined in the Internal
Revenue Code and Income Tax Regulations);
 
23. Seller’s United States employer identification number is _____________; and
 
24. Seller’s office address is _____________________________________________.
 
Seller understand that this certification may be disclosed to the Internal
Revenue Service by Purchaser and that any false statement contained herein could
be punished by fine, imprisonment, or both.
 
Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct, and complete, and I
further declare that I have authority to sign this document on behalf of Seller.
 
Date: ______________, 200_
 

 
NETVIEW 7, 8 AND 10 LLC
 
By: NetView Investments LLC, its Manager


By: NetView Holdings LLC, its Manager
 
By:  Nordblom Development Company,
Inc., its Manager


By:_________________________
Name:
Title:

 

--------------------------------------------------------------------------------




EXHIBIT G
 
 
SELLER’S CLOSING CERTIFICATE
15 Network Drive, Burlington, Massachusetts
 
Reference is made to that certain Purchase and Sale Agreement dated as of August
____, 2008 (the “Sale Agreement”) by and between NetView 7, 8 and 10 LLC, a
Delaware limited liability company having its principal place of business at 15
Third Avenue, Burlington, Massachusetts 01803 (“Seller”), and Palomar Medical
Technologies, Inc., a Delaware corporation, having its principal place of
business at 82 Cambridge Street, Burlington, Massachusetts 01803 (“Purchaser”).
Capitalized terms used herein without definition which are defined in the Sale
Agreement shall have the meanings ascribed to them therein.
 
Pursuant to and subject to the limitations set forth in Sections 7.3, 7.4, 7.5,
and 7.6 of the Sale Agreement, Seller hereby certifies to Purchaser that the
representations and warranties of Seller set forth in Section 6 and Section 7.1
of the Sale Agreement are true and correct at and as of the date hereof
 
Date: _____________, 200_
 

 
NETVIEW 7, 8 AND 10 LLC
 
By: NetView Investments LLC, its Manager


By: NetView Holdings LLC, its Manager
 
By:  Nordblom Development Company,
Inc., its Manager


By:_________________________
Name:
Title:

 
 

--------------------------------------------------------------------------------


 
EXHIBIT H
 
PURCHASER’S CLOSING CERTIFICATE
15 Network Drive, Burlington, Massachusetts
 
Reference is made to that certain Purchase and Sale Agreement dated as of August
___, 2008 (the “Sale Agreement”) by and between NetView 7, 8 and 10 LLC, a
Delaware limited liability company having its principal place of business at 15
Third Avenue, Burlington, Massachusetts 01803 (“Seller”), and Palomar Medical
Technologies, Inc., a Delaware corporation, having its principal place of
business at 82 Cambridge Street, Burlington, Massachusetts 01803 (“Purchaser”).
Capitalized terms used herein without definition which are defined in the Sale
Agreement shall have the meanings ascribed to them therein.
 
Pursuant to and subject to the limitations set forth in Section 7.3, 7.4, and
7.5 of the Sale Agreement, Purchaser hereby certifies to Seller that all of the
representations and warranties of Purchaser contained in Section 6 and Section
7.2 of the Sale Agreement are true and correct in all material respects as of
the date hereof.
 

 
PALOMAR MEDICAL TECHNOLOGIES, INC.




By:___________________________________
Name:
Title:



Date: ____________, 200_
 

--------------------------------------------------------------------------------



EXHIBIT I


SCHEDULE OF APPROVALS


(A)  Special Permit with Site Development and Use Plan Approval by the Town of
Burlington Planning Board, permitting the development of the Proposed Project in
two phases (the Initial Phase and the Expansion), to be vested jointly in Seller
and Purchaser except as otherwise noted below (the “Site Plan Special Permit”),
which includes:


(i) PD Special Permit under Section 12.1.5 of the Zoning By-Laws of the Town of
Burlington and under Article IV of the Planned Development District Zoning
Provisions (the “PD Provisions”), to be vested jointly in Seller and Purchaser.


(ii) Special Permit for “light manufacturing” use under Section 1.5.1 of Exhibit
A of the PD Provisions, allowing the Purchaser to conduct the Anticipated Use on
the Lot, to be vested solely in Purchaser.


(iii) Special Permit for “laboratories engaged in research experimental and
testing activities” use under Section 1.5.2 of Exhibit A of the PD Provisions,
allowing the Purchaser to conduct the Anticipated Use on the Lot, to be vested
solely in Purchaser.


(iv) Special Permit for “hazardous and toxic materials/chemical use storage,
transport, disposal or discharge” use under Section 1.5.4 of Exhibit A of the PD
Provisions, allowing the Purchaser to conduct the Anticipated Use and store no
less than 2,000 cubic feet of hydrogen in multiple interior storage tanks and no
less than 2,000 liters of liquid nitrogen in an exterior storage tank on the
Lot, to be vested solely in Purchaser.


(B) Abbreviated Notice of Resource Area Delineation from the Town of Burlington
Conservation Commission allowing for the development of the Proposed Project, to
be vested jointly in Seller and Purchaser. Seller shall file such application on
or before September 30, 2008.


(C) Administrative approval from the Burlington Town Engineer with respect to
the sewer allocation and infrastructure (as necessary) in connection with the
Proposed Project, to be vested solely in Purchaser. Seller shall apply for such
administrative approval within five (5) days after the issuance of the Site Plan
Special Permit.


(D) Erosion and Sedimentation Control Permit (under Article 14, Section 6 of the
Burlington General By-Laws) from the Burlington Conservation Commission or the
Burlington Planning Board allowing for the development of the Proposed Project,
to be vested solely in Purchaser. Seller filed the application for the Erosion
and Sedimentation Control Permit on June 27, 2008.


END OF SCHEDULE



--------------------------------------------------------------------------------



EXHIBIT J


AGREED DESIGN PLANS


The final site plans approved by the Planning Board in the Site Plan Special
Permit Decision.


Four sheets entitled “Design Plans Elevations” attached hereto.





--------------------------------------------------------------------------------


 
EXHIBIT K


CONSTRUCTION MANAGEMENT AGREEMENT





--------------------------------------------------------------------------------



EXHIBIT L


ORIGINAL DEVELOPMENT BUDGET





--------------------------------------------------------------------------------



EXHIBIT M


EXCESS COSTS ESCROW AGREEMENT





--------------------------------------------------------------------------------



EXHIBIT N


PARK COVENANTS





--------------------------------------------------------------------------------


 
EXHIBIT O


SCHEDULE OF SELLER’S PERMITS




(A) Signal Permit(s)from the Town of Burlington to convert the existing signal
located at the driveway from Network Drive to the Lot to a fully operational
signal.
 




END OF SCHEDULE
 

--------------------------------------------------------------------------------



EXHIBIT P


DEFINITIVE SUBDIVISION PLAN




 

--------------------------------------------------------------------------------

